Exhibit 10.14

 

CACI INTERNATIONAL INC

CACI, INC. – FEDERAL

APPLIED TECHNOLOGY SOLUTIONS OF NORTHERN VA, INC.

 

STOCK PURCHASE AGREEMENT

TABLE OF CONTENTS

 

Article 1 Definitions

   2      1.1   

Certain Matters of Construction

   2      1.2   

Cross References

   2      1.3   

Certain Definitions

   3

Article 2 The Purchase and Sale of Shares

   7      2.1   

Purchase of the Shares from the Stockholders

   7      2.2   

Purchase Price.

   7           2.2.1   

The Aggregate Purchase Price

   7           2.2.2   

The Purchase Price Paid at the Closing

   7           2.2.3   

The Escrowed Portion of the Purchase Price

   8      2.3   

Additional Actions

   8      2.4   

Stockholders’ Representative

   8      2.5   

Adjustment to Purchase Price.

   9           2.5.1   

Preparation of Closing Balance Sheet

   9           2.5.2   

Review of Closing Balance Sheet

   10           2.5.3   

Disputes

   10           2.5.4   

Final Closing Balance Sheet

   10           2.5.5   

Adjustments to the Purchase Price

   11

Article 3 Representations and Warranties of ATS and the Stockholders

   11      3.1   

Corporate Status of ATS

   11      3.2   

Capital Stock.

   11           3.2.1   

Authorized Stock of ATS

   11           3.2.2   

Options and Convertible Securities of ATS

   11      3.3   

Subsidiaries

   12      3.4   

Authority for Agreement; Noncontravention.

   12           3.4.1   

Authority

   12           3.4.2   

No Conflict

   12      3.5   

Financial Statements

   12      3.6   

Absence of Material Adverse Changes

   13      3.7   

Absence of Undisclosed Liabilities

   13      3.8   

Compliance with Applicable Law, Charter and By-Laws

   13      3.9   

Litigation and Audits

   13      3.10   

Tax Matters.

   14           3.10.1   

Filing of Returns

   14           3.10.2   

Payment of Taxes

   14           3.10.3   

Assessments or Disputes

   14           3.10.4   

Waiver of Statute of Limitations

   14



--------------------------------------------------------------------------------

          3.10.5   

Tax Basis

   14           3.10.6   

Unpaid Taxes

   15           3.10.7   

Unclaimed Property

   15           3.10.8   

No Changes in Accounting, Closing Agreement, Installment Sale

   15           3.10.9   

S Corporation

   15      3.11   

Employee Benefit Plans

   15           3.11.1   

List of Plans

   15           3.11.2   

ERISA

   16           3.11.3   

Plan Determinations

   16           3.11.4   

Funding

   17           3.11.5   

Certain Other Matters

   17           3.11.6   

Welfare Plans

   17      3.12   

Employment-Related Matters

   18           3.12.1   

Labor Relations

   18           3.12.2   

Employee List

   18      3.13   

Environmental

   18           3.13.1   

Environmental Laws

   18           3.13.2   

Environmental Claims

   19           3.13.3   

No Basis for Claims

   19           3.13.4   

Disclosure of Information

   19           3.13.5   

Liens

   19      3.14   

No Broker’s or Finder’s Fees

   19      3.15   

Assets Other Than Real Property

   19           3.15.1   

Title

   19           3.15.2   

Accounts Receivable

   20           3.15.3   

Condition

   20      3.16   

Real Property

   20           3.16.1   

ATS Real Property

   20           3.16.2   

ATS Leases

   20           3.16.3   

Condition

   20      3.17   

Agreements, Contracts and Commitments

   21           3.17.1   

ATS Agreements

   21           3.17.2   

Validity

   22           3.17.3   

Third-Party Consents

   22      3.18   

Intellectual Property

   23           3.18.1   

Right to Intellectual Property

   23           3.18.2   

No Conflict

   23           3.18.3   

Employee Agreements

   24      3.19   

Insurance Contracts

   24      3.20   

Banking Relationships

   24      3.21   

No Contingent Liabilities

   24      3.22   

Absence of Certain Relationships

   25      3.23   

Foreign Corrupt Practices

   25

Article 4 Representations and Warranties of Parent and Federal

   25      4.1   

Corporate Status of Parent and Federal

   25      4.2   

Authority for Agreement; Noncontravention

   25



--------------------------------------------------------------------------------

          4.2.1    Authority of Parent    25           4.2.2    No Conflict   
26      4.3    SEC Statements, Reports and Documents    26      4.4    Absence
of Material Adverse Changes    26

Article 5 Conduct Prior to the Closing Date

   26      5.1    Conduct of Business of ATS    26      5.2    Conduct of
Business of Parent    29

Article 6 Additional Agreements

   29      6.1    Exclusivity and Failure to Complete Transaction    29       
   6.1.1    Exclusivity    29           6.1.2    ATS’s Failure to Complete
Transaction    29           6.1.3    Parent’s and Federal’s Failure to Complete
Transaction    29      6.2    Expenses    30           6.2.1    General    30  
        6.2.2    Broker Fees    30           6.2.3    Attorney Fees    30       
   6.2.4    Accountant Fees    30           6.2.5    Uncovered Expenses    30  
   6.3    Indemnification    30           6.3.1    Claims for Indemnification   
31           6.3.2    Defense by Indemnifying Party    31           6.3.3   
Limitation on Liability for Indemnity.    32           6.3.4    Claims Period   
32      6.4    Access and Information    32      6.5    Public Disclosure    33
     6.6    Further Assurances    33           6.6.1    Generally    33       
   6.6.2    Novation of Contracts    33      6.7    Certain Tax Matters    33  
        6.7.1    338(h)(10) Election    33           6.7.2    Allocation of
Purchase Price    34           6.7.3    S Corporation Status    34          
6.7.4    Tax Periods Ending on or before the Closing Date    34           6.7.5
   Cooperation on Tax Matters.    34           6.7.6    Tax Sharing Agreements
   35           6.7.7    Certain Taxes    35      6.8    Notification    35     
     6.8.1    By ATS    35           6.8.2    By Parent and Federal    35     
6.9    Exercise of Alligood and Walp Options    36           6.9.1    Alligood
Option    36           6.9.2    Walp Option    36

Article 7 Conditions Precedent

   36      7.1    Conditions Precedent to the Obligations of Each Party    36



--------------------------------------------------------------------------------

          7.1.1    No Illegality    36           7.1.2    Government Consents   
36           7.1.3    No Injunction    36           7.1.4    Escrow Agreement   
37           7.1.5    Paying Agent Agreement    37      7.2    Conditions
Precedent to Obligation of Parent and Federal to Consummate the Transaction   
37           7.2.1    Representations and Warranties    37           7.2.2   
Agreements and Covenants    37           7.2.3    Legal Opinion    37          
7.2.4    Closing Documents    37           7.2.5    Third Party Consents    38  
        7.2.6    Diligence Review    38           7.2.7    Consulting,
Non-Compete, Non-Solicitation, and Non-Disturbance Agreement    38          
7.2.8    Employment Agreements    38           7.2.9    Updated Employee List   
38           7.2.10    Material Adverse Effect    38           7.2.11    No
Outstanding Options, Warrants, etc.    39           7.2.12    Broker Agreement
   39      7.3    Conditions to Obligations of ATS and the Stockholders to
Consummate the Transaction    39           7.3.1    Representations and
Warranties    39           7.3.2    Agreements and Covenants    39          
7.3.3    Legal Opinion    39           7.3.4    Closing Documents    39       
   7.3.5    Material Adverse Effect    40           7.3.6    Payment of Purchase
Price    40           7.3.7    Termination of 401(k) Plan    40

Article 8 Survival of Representations

   40      8.1    ATS’s Representations    40      8.2    Parent’s
Representations    41

Article 9 Other Provisions

   41      9.1    Termination Events    41      9.2    Notices    42      9.3   
Entire Agreement    43      9.4    Assignability    43      9.5    Validity   
44      9.6    Specific Performance    44      9.7    Governing Law    44     
9.8    Counterparts    44



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

 

STOCK PURCHASE AGREEMENT, dated as of February 20, 2003 (the “Agreement”), by
and among CACI International Inc, a Delaware corporation (“Parent”), CACI, INC.
– FEDERAL, a Delaware corporation and wholly-owned subsidiary of Parent
(“Federal”), Applied Technology Solutions of Northern VA, Inc., a Virginia
corporation (“ATS”), Donna K. Alligood, a stockholder and Vice President and
Director of Operations of ATS (“Alligood”), Carol Carlson, a stockholder and the
President, Treasurer, and Secretary of ATS (“Carlson”) and Robert D. Walp, a
stockholder and Contracts and Finance Officer of ATS (“Walp”) (Alligood, Carlson
and Walp are sometimes hereinafter referred to individually a “Stockholder” and
collectively, the “Stockholders”).

 

W I T N E S S E T H

 

WHEREAS, as of the date hereof, Carlson owns 630,000 shares of common stock,
$0.01 par value per share, of ATS (“ATS Common Stock”);

 

WHEREAS, as of the date hereof, Alligood owns 70,000 shares of ATS Common Stock
and holds an option to purchase an additional 14,824 shares of ATS Common Stock
for an exercise price of $1.10 per share (the “Alligood Option”), which Alligood
will exercise immediately prior to the closing of the transactions contemplated
by this Agreement;

 

WHEREAS, as of the date hereof, Walp holds an option to purchase 26,356 shares
of ATS Common Stock for an exercise price of $1.10 per share (the “Walp
Option”), which Walp will exercise immediately prior to the closing of the
transactions contemplated by this Agreement;

 

WHEREAS, as of the date hereof, Carlson and Alligood own all of the issued and
outstanding shares of ATS Common Stock, and as of the date of the closing of the
transactions contemplated by this Agreement, the Stockholders will own all of
the issued and outstanding shares of ATS Common Stock;

 

WHEREAS, at the closing of the transactions contemplated by this Agreement, the
Stockholders desire to sell all of their shares of ATS Common Stock (the
“Shares”) and Federal wishes to purchase all (but not less than all) of the
Shares (the “Transaction”); and

 

WHEREAS, Parent, Federal, the Stockholders and ATS desire to make certain
representations and warranties and other agreements in connection with the
Transaction;

 

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth
and other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereby agree as follows:



--------------------------------------------------------------------------------

Article 1

DEFINITIONS

 

1.1 Certain Matters of Construction. A reference to an article, section, exhibit
or schedule shall mean an Article of, a Section in, or Exhibit or Schedule to,
this Agreement unless otherwise expressly stated. The titles and headings herein
are for reference purposes only and shall not in any manner limit the
construction of this Agreement, which shall be considered as a whole. The words
“include,” “includes” and “including” when used herein shall be deemed in each
case to be followed by the words “without limitation.” All terms defined in this
Agreement shall have the defined meanings when used in any certificate or other
document made or delivered pursuant hereto unless otherwise defined therein. The
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such terms. Any agreement, instrument, law or
regulation defined or referred to herein or in any agreement or instrument that
is referred to herein means such agreement, instrument or law or regulation as
from time to time amended, modified or supplemented, including (in the case of
agreements or instruments) by waiver or consent and (in the case of laws and
regulations) by succession of comparable successor laws or regulations and
references to all attachments thereto and instruments incorporated therein.
References to a Person are also to its permitted successors and assigns.

 

1.2 Cross References. The following terms defined elsewhere in this Agreement in
the Sections set forth below shall have the respective meanings therein defined:

 

Term

--------------------------------------------------------------------------------

   Definition


--------------------------------------------------------------------------------

338(h)(10) Amount

   Section 3.10.5

Acquisition Proposals

   Section 6.1

Agreement

   Preamble

Alligood

   Preamble

Alligood Option

   Recitals

Alligood Withholdings

   Section 6.9.1

ATS

   Preamble

ATS Balance Sheet

   Section 3.5

ATS Common Stock

   Recitals

ATS Demand Notice

   Section 6.1

ATS Financial Statements

   Section 3.5

ATS Insurance Contracts

   Section 3.19

ATS Plans

   Section 3.11.1

ATS Proprietary Rights

   Section 3.18.1

ATS

   Preamble

ATS’s Accountant

   Section 2.2.2

ATS’s Counsel

   Section 2.2.2

Auditor

   Section 2.5.3

Broker

   Section 2.2.2

Carlson

   Preamble

Closing Balance Sheet

   Section 2.5.1

Closing Date

   Section 2.1

Closing

   Section 2.1

 

2



--------------------------------------------------------------------------------

Demand Notice

   Section 6.1

Direct Payment

   Section 2.2.2

Employee List

   Section 3.12.2

Encumbrances

   Section 3.15.1

Escrow Agent

   Section 2.2.3

Escrow Agreement

   Section 2.2.3

Escrow Payment

   Section 2.2.3

Escrow

   Section 2.2.3

Expenses

   Section 6.2.1

Federal

   Preamble

Final Closing Balance Sheet

   Section 2.5.4

First Payment

   Section 2.2.2

GAAP

   Section 2.5.1

Governmental Entity

   Section 3.4.2

Indemnification Claim

   Section 6.3.1

Indemnified Party

   Section 6.3.1

Indemnifying Party

   Section 6.3.1

Indemnity Deductible

   Section 6.3.3

Initial Balance Sheet

   Section 2.5.1

Notice of Claim

   Section 6.3.1

Objection

   Section 2.5.2

Parent Balance Sheet

   Section 4.3

Parent Indemnified Parties

   Section 6.3

Parent Indemnifying Parties

   Section 6.3.1

Parent Indemnity Deductible

   Section 6.3.3

Parent Reports

   Section 4.3

Parent

   Preamble

Permits

   Section 3.8

Purchase Price

   Section 2.2.1

Section 338(h)(10) Election

   Section 6.7.1

Shares

   Recitals

Stockholders

   Recitals

Stockholder Indemnified Parties

   Section 6.3

Stockholder Indemnifying Parties

   Section 6.3

Stockholder Indemnity Deductible

   Section 6.3.3

Third Party Claim

   Section 6.3.2

Transaction

   Recitals

Walp

   Preamble

Walp Option

   Recitals

Walp Withholdings

   Section 6.9.2

Welfare Plan

   Section 3.11.6

 

1.3 Certain Definitions. As used herein, the following terms shall have the
following meanings:

 

Affiliate: with respect to any Person, any Person which, directly or indirectly,
controls, is controlled by, or is under common control with, such Person.

 

3



--------------------------------------------------------------------------------

Affiliated Group: any affiliated group within the meaning of Code section
1504(a).

 

ATS Leases: each lease, sublease, license or other agreement under which ATS
uses, occupies or has the right to occupy any real property or interest therein.

 

ATS Material Adverse Effect: any materially adverse change in or effect on ATS’s
financial condition, business, operations, assets, properties, results of
operations or prospects.

 

COBRA: the provisions of Section 4980B of the Code and Part 6 of Title I of
ERISA.

 

Code: the United States Internal Revenue Code of 1986, as amended from time to
time.

 

Commercial Software: packaged commercial software programs generally available
to the public through retail dealers in computer software or directly from the
manufacturer which have been licensed to ATS and which are used in ATS’s
business but are in no way a component of or incorporated in or specifically
required to develop any of ATS’s products and related trademarks and technology.

 

Control: (including with correlative meaning, controlled by and under common
control with): as used with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.

 

Environmental Claim: any actual notice alleging potential liability (including,
without limitation, potential liability for investigatory costs, cleanup costs,
response or remediation costs, natural resources damages, property damages,
personal injuries, fines or penalties) arising out of, based on or resulting
from (a) the presence, or release of any Material of Environmental Concern at
any location, or (b) circumstances forming the basis of any violation, or
alleged violation, of any Environmental Law.

 

Environmental Laws: any and all Federal, state, local or foreign statutes,
regulations and ordinances relating to the protection of public health, safety
or the environment.

 

ERISA: the Employee Retirement Income Security Act of 1974, as amended.

 

ERISA Affiliate: with respect to a party, any member (other than that party) of
a controlled group of corporations, group of trades or businesses under common
control or affiliated service group that includes that party (as defined for
purposes of Section 414(b), (c) and (m) of the Code).

 

Exchange Act: the Securities Exchange Act of 1934, as amended.

 

Knowledge of ATS: shall mean the actual knowledge of Carlson, Alligood and Walp.

 

Letter of Intent: the letter dated January 22, 2003 from J.P. London, Chairman
of the Board, President and Chief Executive Officer of Parent, to Carlson,
President of ATS,

 

4



--------------------------------------------------------------------------------

expressing the companies’ intention to effect the stock purchase and related
transactions, subject to execution of this Agreement and other matters.

 

Liability: any liability or obligation, known or unknown, asserted or
unasserted, accrued or unaccrued, absolute or contingent, liquidated or
unliquidated, or otherwise, and whether due or to become due, including any
liability for Taxes.

 

Losses: the amount of any actual damages, liabilities, obligations,
deficiencies, losses (including without limitation any actual diminution in
value), expenditures, costs or expenses (including without limitation reasonable
attorneys’ fees and disbursements). For purposes of determining the amount of
any Loss, the amount of any Loss shall be reduced by any insurance proceeds
received or receivable in respect thereof (in each case net of costs of
recovery). For purposes of determining the amount of any Loss incurred by reason
of any breach of any representation or warranty made by ATS under this
Agreement, each such representation or warranty would read as if all
qualifications as to materiality and knowledge were deleted therefrom.

 

Materials of Environmental Concern: petroleum and its by-products and any and
all other substances or constituents to the extent that they are regulated by,
or form the basis of liability under, any Environmental Law.

 

Net Worth: ATS’s total assets less total liabilities as of the Closing Date
determined in accordance with GAAP.

 

Parent Material Adverse Effect: any change in or effect on the financial
condition, business, operations, assets, properties, results of operations of
Parent and Federal considered on a consolidated basis that might reasonably be
expected to impair the ability of Parent to provide funds for payment of the
entire Purchase Price in accordance with the terms of this Agreement.

 

Paying Agent Agreement: the paying agent agreement, substantially in the form
attached hereto as Exhibit H.

 

Permitted Encumbrances: (a) liens for current taxes and other statutory liens
and trusts not yet due and payable or that are being contested in good faith,
(b) liens incurred in the ordinary course of business, such as carriers’,
warehousemen’s, landlords’ and mechanics’ liens and other similar liens arising
in the ordinary course of business, (c) liens on personal property leased under
operating leases, (d) liens, pledges or deposits incurred or made in connection
with workmen’s compensation, unemployment insurance and other social security
benefits, or securing the performance of bids, tenders, leases, contracts (other
than for the repayment of borrowed money), statutory obligations, progress
payments, surety and appeal bonds and other obligations of like nature, in each
case incurred in the ordinary course of business, (e) pledges of or liens on
manufactured products as security for any drafts or bills of exchange drawn in
connection with the importation of such manufactured products in the ordinary
course of business, (f) liens under Article 2 of the Uniform Commercial Code
that are special property interests in goods identified as goods to which a
contract refers, (g) liens under Article 9 of the

 

5



--------------------------------------------------------------------------------

Uniform Commercial Code that are purchase money security interests, (h) those
liens disclosed on Exhibit I hereto, and (i) such imperfections or minor defects
of title, easements, rights-of-way and other similar restrictions (if any) as
are insubstantial in character, amount or extent, do not materially detract from
the value or interfere with the present or proposed use of the properties or
assets of the party subject thereto or affected thereby, and do not otherwise
adversely affect or impair the business or operations of such party. Permitted
liens do not in any event include any security interests granted by ATS to
Millennium Bank or United Bank.

 

Person: an individual, a corporation, an association, a partnership, an estate,
a trust or any other entity or organization.

 

SEC: the United States Securities and Exchange Commission, or any Governmental
Entity succeeding to its functions.

 

Securities Act: the Securities Act of 1933, as amended.

 

Security Interest: any mortgage, pledge, lien, encumbrance, charge, or other
security interest, other than (a) mechanic’s, materialman’s, and similar liens,
(b) liens for Taxes not yet due and payable, (c) purchase money liens and liens
securing rental payments under capital lease arrangements, and (d) other liens
arising in the ordinary course of business consistent with past custom and
practice (including with respect to quantity and frequency) and not incurred in
connection with the borrowing of money.

 

Subsidiary: any corporation, association, or other business entity a majority
(by number of votes on the election of directors or persons holding positions
with similar responsibilities) of the shares of capital stock (or other voting
interests) of which is owned directly or indirectly by ATS.

 

Tax: any federal, state, local, or foreign income, gross receipts, license,
payroll, employment, excise, severance, stamp, occupation, premium, windfall
profits, environmental (including taxes under Code section 59A), customs duties,
capital stock, franchise, profits, withholding, social security (or similar),
unemployment, disability, real property, personal property, sales, use,
transfer, registration, value added, alternative or add-on minimum, estimated,
or other tax of any kind whatsoever, including any interest, penalty, or
addition thereto, whether disputed or not.

 

Tax Return: any return, declaration, report, claim for refund, or information
return or statement relating to Taxes, including any schedule or attachment
thereto, and including any amendment thereof.

 

Treasury Regulation: a regulation promulgated by the United States Treasury
Department under one or more provisions of the Code.

 

6



--------------------------------------------------------------------------------

Article 2

THE PURCHASE AND SALE OF SHARES

 

2.1 Purchase of the Shares from the Stockholders. Subject to and upon the terms
and conditions of this Agreement, and on the basis of the representations,
warranties, covenants, and agreements herein contained, at the closing of the
transactions contemplated by this Agreement (the “Closing”), the Stockholders
shall sell, transfer, convey or assign and deliver to Federal, and Federal shall
purchase, acquire and accept from the Stockholders, the Shares, free and clear
of any and all liens, claims, encumbrances or rights of any third party. At the
Closing, the Stockholders shall deliver to Federal certificates evidencing the
Shares duly endorsed in blank or with stock powers or other appropriate
instruments of transfer duly executed, with signatures guaranteed. The Closing
shall take place at the offices of Parent in Arlington, Virginia, commencing at
2 p.m. local time on February 28, 2003 or on such other date as the parties may
agree after the satisfaction or waiver of all conditions to the obligations of
the parties to consummate the transactions contemplated hereby, but shall be
effective as of February 28, 2003 at 11:59pm. (the “Closing Date”).

 

2.2 Purchase Price.

 

2.2.1 The Aggregate Purchase Price. The aggregate purchase price (the “Purchase
Price”) to be paid by Federal for the Shares shall be [$12,500,000 (Twelve
Million Five Hundred Thousand Dollars), subject to adjustment as provided below
in Section 2.5. Notwithstanding the number of Shares owned by the Stockholders
at Closing, the Purchase Price shall be allocated among the Stockholders in
accordance with the allocations set forth on Schedule 2.2.1 hereto, which
schedule also indicates the following share prices negotiated with each of the
Shareholders: (1) $15.91 per Share for Carlson, (2) $22.76 per Share for
Alligood, and (c) $20.66 per Share for Walp. The Stockholders agree to accept
the respective amounts set forth in Schedule 2.2.1 (subject to adjustment as
provided below in Section 2.5) in full payment for their Share interests,
notwithstanding any provision of any existing agreement among them or between
any of them and ATS. All payments of the Purchase Price under this Section 2.2
shall be made in immediately available funds wired to one or more accounts
designated by the Stockholders’ Representative, by a certified check or by such
other method as may be agreed by the Stockholders’ Representative and Federal.

 

2.2.2 The Purchase Price Paid at the Closing. The Purchase Price, less the
Escrow Payment (the “Direct Payment”), less

 

(a) the amount of the fees owed by ATS or the Stockholders (or any of them) to
The McLean Group, LLC (“Broker”) which will be paid by Federal directly to
Broker pursuant to Section 6.2.2,

(b) the amount of the fees owed by ATS or the Stockholders (or any of them) to
Squire, Sanders & Dempsey L.L.P. (“ATS’s Counsel”) which will be paid by Federal
directly to ATS’s Counsel pursuant to Section 6.2.3

(c) the amount of the fees owed by ATS or the Stockholders (or any of them) to
Aronson & Company (“ATS’s Accountant”) which will be paid by Federal directly to
ATS’s Accountant pursuant to Section 6.3.4, and

(d) the Alligood Withholdings and the Walp Withholdings, pursuant to Section
6.9,

 

7



--------------------------------------------------------------------------------

shall be paid to the Stockholders by Federal on the Closing Date on the basis of
the allocations set forth on Schedule 2.2.1 hereto.

 

2.2.3 The Escrowed Portion of the Purchase Price. For the purpose of securing
the Stockholders’ obligations pursuant to Section 6.3, $1,500,000 (One Million
Five Hundred Thousand Dollars) of the total Purchase Price (the “Escrow
Payment”) shall be delivered to an account (the “Escrow”) to be administered by
Riggs Bank NA (the “Escrow Agent”) pursuant to an escrow agreement substantially
in the form of Exhibit A (the “Escrow Agreement”).

 

2.3 Additional Actions. If, at any time after the Closing Date, any further
action is necessary or desirable to carry out the purposes of this Agreement or
to vest, perfect or confirm in Federal title to or ownership or possession of
the Shares acquired pursuant to this Agreement, the Stockholders, as well as the
officers and directors of ATS and Federal, are fully authorized in their name
and in the name of their respective corporations or otherwise to take, and will
take, all such lawful and necessary action to so vest, perfect or confirm in
Federal title to or ownership of the Shares, so long as such action is
consistent with this Agreement.

 

2.4 Stockholders’ Representative. The Stockholders hereby appoint Carlson as the
true and lawful agent and attorney-in-fact (the “Stockholders’ Representative”)
of the Stockholders with full power of substitution to act in the name, place
and stead of the Stockholders with respect to the surrender of the stock
certificates owned by the Stockholders to Federal in accordance with the terms
and provisions of this Agreement, and to act on behalf of the Stockholders in
any litigation or arbitration involving this Agreement, act as the paying agent
on behalf of the Stockholders, do or refrain from doing all such further acts
and things, and execute all such documents as the Stockholders’ Representative
shall deem necessary or appropriate in connection with the transactions
contemplated by this Agreement, including, without limitation, the power:

 

2.4.1 to act for the Stockholders with regard to matters pertaining to
indemnification referred to in this Agreement, including the power to compromise
any indemnity claim on behalf of the Stockholders and to transact matters of
litigation;

 

2.4.2 to execute and deliver all ancillary agreements, certificates and
documents that the Stockholders’ Representative deems necessary or appropriate
in connection with the consummation of the transactions contemplated by this
Agreement;

 

2.4.3 to act as the paying agent and to receive funds and give receipts for
funds, including in respect of any adjustments to the Purchase Price, and to do
or refrain from doing the actions further described in the Paying Agent
Agreement;

 

2.4.4 to do or refrain from doing any further act or deed on behalf of the
Stockholders that the Stockholders’ Representative deems necessary or
appropriate in her sole discretion relating to the subject matter of this
Agreement and the Paying Agent Agreement as fully and completely as the
Stockholders could do if personally present; and

 

2.4.5 to receive service of process in connection with any claims under this
Agreement.

 

8



--------------------------------------------------------------------------------

The appointment of the Stockholders’ Representative shall be deemed coupled with
an interest and shall be irrevocable, and Parent, Federal and ATS may
conclusively and absolutely rely, without inquiry, upon any action of the
Stockholders’ Representative in all matters referred to herein.

 

If Carlson resigns, dies or is otherwise unable to serve as the Stockholders’
Representative, the successor Stockholders’ Representative shall be designated
in writing by the Stockholders who held a majority of the ATS Common Stock
immediately prior to the Closing.

 

If any individual Stockholders should die or become incapacitated, if any trust
or estate should terminate or if any other such event should occur, any action
taken by the Stockholders’ Representative pursuant to this Section 2.4 shall be
as valid as if such death or incapacity, termination or other event had not
occurred, regardless of whether or not the Stockholders’ Representative or the
Surviving Corporation shall have received notice of such death, incapacity,
termination or other event.

 

All notices required to be made or delivered by Parent, Federal or ATS to the
Stockholders shall be made to the Stockholders’ Representative for the benefit
of the Stockholders and shall discharge in full all notice requirements of
Parent, Federal or the Surviving Corporation to the Stockholders with respect
thereto. The Stockholders hereby confirm all that the Stockholders’
Representative shall do or cause to be done by virtue of her appointment as the
Stockholders’ Representative of the Stockholders.

 

The Stockholders’ Representative shall act for the Stockholders on all of the
matters set forth in this Agreement in the manner the Stockholders’
Representative believes to be in the best interest of the Stockholders and
consistent with the obligations under this Agreement, but the Stockholders’
Representative shall not be responsible to the Stockholders for any loss or
damages the Stockholders may suffer by the performance by the Stockholders’
Representative of her duties under this Agreement, other than loss or damage
arising from willful violation of the law by the Stockholders’ Representative of
her duties under this Agreement. The Stockholders’ Representative and her heirs
and personal or legal representatives shall be held harmless by the Stockholders
from, and indemnified against any loss or damages arising out of or in
connection with the performance of her obligations in accordance with the
provisions of this Agreement, except for any of the foregoing arising out of the
willful violation of the law by the Stockholders’ Representative of her duties
hereunder. The foregoing indemnity shall survive the resignation or substitution
of the Stockholders’ Representative.

 

Notwithstanding anything to the contrary herein, the Stockholders’
Representative shall have no liability or obligation to any Parent Indemnified
Party otherwise than, and only to the extent of, her individual liability as a
Stockholder as set forth in Section 6.3.

 

2.5 Adjustment to Purchase Price.

 

2.5.1 Preparation of Closing Balance Sheet. As soon as reasonably possible after
the Closing Date (but not later than 60 days thereafter), Federal shall prepare
or cause to be prepared and shall deliver to the Stockholders’ Representative a
Closing Balance Sheet for ATS as of the opening of business on the Closing Date
(the “Closing Balance Sheet”). The Closing

 

9



--------------------------------------------------------------------------------

Balance Sheet shall be prepared in accordance with United States generally
accepted accounting principles (“GAAP”).

 

2.5.2 Review of Closing Balance Sheet. The Stockholders’ Representative, upon
receipt of the Closing Balance Sheet, shall (a) review the Closing Balance Sheet
and (b) to the extent she may deem necessary, make reasonable inquiry of ATS,
Federal and its accountants (if any are used), relating to the preparation of
the Closing Balance Sheet. The Stockholders’ Representative and her employees
and advisors shall have full access upon prior written notice and during normal
business hours to the books, papers and records of ATS and its accountants (if
any are used), relating to the preparation of the Closing Balance Sheet in
connection with such inquiry and the preparation of the Objection thereto. The
Closing Balance Sheet shall be binding and conclusive upon, and deemed accepted
by, the Stockholders’ Representative on behalf of the Stockholders unless the
Stockholders’ Representative shall have notified Federal in writing of any
objections thereto (the “Objection”) within 30 days after receipt of the Closing
Balance Sheet.

 

2.5.3 Disputes. In the event of the Objection, Federal shall have 20 days to
review and respond to the Objection, and Federal and the Stockholders’
Representative shall attempt to resolve the differences underlying the Objection
within 20 days following completion of Federal’s review of the Objection.
Disputes between Federal and the Stockholders’ Representative which cannot be
resolved by them within such 20-day period shall be referred no later than such
20th day for decision to a nationally-recognized independent public accounting
firm mutually selected by the Stockholders’ Representative and Federal (which
firm shall not be either of (a) the independent public accountants of Federal or
(b) the independent public accountants used by ATS prior to the Closing Date)
(the “Auditor”) who shall act as arbitrator and determine, based solely on
presentations by the Stockholders’ Representative and Federal and only with
respect to the remaining differences so submitted, whether and to what extent,
if any, the Closing Balance Sheet requires adjustment. The Auditor shall deliver
its written determination to Federal and the Stockholders’ Representative no
later than the 30th day after the remaining differences underlying the Objection
are referred to the Auditor, or such longer period of time as the Auditor
determines is necessary. The Auditor’s determination shall be conclusive and
binding upon the parties. The fees and disbursements of the Auditor shall be
allocated equally between Federal and the Stockholders. Federal and the
Stockholders shall make readily available to the Auditor all relevant
information, books and records and any work papers relating to the Closing
Balance Sheet and all other items reasonably requested by the Auditor. In no
event may the Auditor’s resolution of any difference be for an amount which is
outside the range of Federal’s and the Stockholders’ Representative’s
disagreement.

 

2.5.4 Final Closing Balance Sheet. The Closing Balance Sheet shall become final
and binding upon the parties upon the earlier of (a) the Stockholders’
Representative’s failure to object thereto within the period permitted under
Section 2.5.2, (b) the agreement between Federal and the Stockholders’
Representative with respect thereto and (c) the decision by the Auditor with
respect to any disputes under Section 2.5.3. The Closing Balance Sheet, as
adjusted pursuant to the agreement of the parties or decision of the Auditor,
when final and binding is referred to herein as the “Final Closing Balance
Sheet.”

 

10



--------------------------------------------------------------------------------

2.5.5 Adjustments to the Purchase Price. As soon as practicable (but not more
than five business days) after the date on which the Final Closing Balance Sheet
shall have been determined in accordance with this Section 2.4, (a) the
Stockholders’ Representative, as paying agent, shall pay to Federal in
immediately available funds in United States dollars the amount, if any, by
which the Net Worth in the Final Closing Balance Sheet is less than $845,000,
which shall constitute an immediate adjustment of the Purchase Price in such
amount or (b) Federal shall pay to the Stockholders’ Representative, as paying
agent, in immediately available funds in United States Dollars the amount, if
any, by which the Net Worth in the Final Closing Balance Sheet is greater than
$845,000, which shall constitute an immediate adjustment of the Purchase Price
in such amount. Any payment to the Stockholders’ Representative pursuant to this
section shall be reduced by an amount equal to 3%, which amount shall be paid by
Federal to Broker.

 

Article 3

REPRESENTATIONS AND WARRANTIES OF ATS AND THE STOCKHOLDERS

 

ATS and each of the Stockholders jointly and severally represent and warrant to
Parent and Federal as follows:

 

3.1 Corporate Status of ATS. Except as set forth on Schedule 3.1 hereto, ATS is
a corporation duly organized, validly existing and in good standing under the
laws of the Commonwealth of Virginia, with the requisite corporate power to own,
operate and lease its properties and to carry on its business as now being
conducted. Except as set forth on Schedule 3.1 hereto, ATS is duly qualified or
licensed to do business as a foreign corporation and is in good standing in all
jurisdictions in which the character of the properties owned or held under lease
by it or the nature of the business transacted by it makes qualification
necessary, except where failure to be so qualified would not have an ATS
Material Adverse Effect. All jurisdictions in which ATS is qualified to do
business are set forth on Schedule 3.1 hereto.

 

3.2 Capital Stock.

 

3.2.1 Authorized Stock of ATS. The authorized capital stock of ATS consists of
1,000,000 shares of ATS Common Stock, of which 700,000 shares are issued and
outstanding. All of the outstanding shares of ATS Common Stock have been duly
authorized and validly issued, were not issued in violation of any Person’s
preemptive rights, and are fully paid and nonassessable. The Stockholders
together own of record and beneficially all the outstanding shares of ATS Common
Stock.

 

3.2.2 Options and Convertible Securities of ATS. Except as set forth on Schedule
3.2, there are no outstanding subscriptions, options, warrants, conversion
rights or other rights, securities, agreements or commitments obligating ATS to
issue, sell or otherwise dispose of shares of its capital stock, or any
securities or obligations convertible into, or exercisable or exchangeable for,
any shares of its capital stock. There are no voting trusts or other agreements
or understandings to which ATS or any Stockholder is a party with respect to the
voting of the shares of ATS Common Stock, and ATS is neither a party to, nor
bound by, any outstanding restrictions, options or other obligations, agreements
or commitments to sell,

 

11



--------------------------------------------------------------------------------

repurchase, redeem or acquire any outstanding shares of ATS Common Stock or any
other securities of ATS.

 

3.3 Subsidiaries. ATS has no Subsidiaries. ATS has not acquired, sold, divested
or liquidated any corporate entity or line of business.

 

3.4 Authority for Agreement; Noncontravention.

 

3.4.1 Authority. ATS has the corporate power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby to the extent
of its obligations hereunder. The execution and delivery of this Agreement and
the consummation of the transactions contemplated hereby, to the extent of ATS’s
obligations hereunder, have been duly and validly authorized by the board of
directors of ATS and no other corporate proceedings on the part of ATS are
necessary to authorize the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby, to the extent of ATS’s
obligations hereunder. This Agreement and the other agreements contemplated
hereby to be signed by ATS have been duly executed and delivered by ATS and
constitute valid and binding obligations of ATS, enforceable against ATS in
accordance with their terms, subject to the qualifications that enforcement of
the rights and remedies created hereby and thereby is subject to (a) bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium and other laws of
general application affecting the rights and remedies of creditors and (b)
general principles of equity (regardless of whether enforcement is considered in
a proceeding in equity or at law).

 

3.4.2 No Conflict. Except as set forth on Schedule 3.4 hereto, none of the
execution, delivery or performance of this Agreement and the agreements
referenced herein, nor the consummation of the transactions contemplated hereby
or thereby will (a) conflict with or result in a violation of any provision of
ATS’s charter documents or by-laws or (b) with or without the giving of notice
or the lapse of time, or both, conflict with, or result in any violation or
breach of, or constitute a default under, or result in any right to accelerate
or result in the creation of any lien, charge or encumbrance pursuant to, or
right of termination under, any provision of any note, mortgage, indenture,
lease, instrument or other agreement, permit, concession, grant, franchise,
license, judgment, order, decree, statute, ordinance, rule or regulation to
which ATS is a party or by which ATS or any of its assets or properties are
bound or which is applicable to ATS or any of its assets or properties. Except
to the extent that novation is required as further described in Section 6.6.2
below, no authorization, consent or approval of, or filing with or notice to,
any United States or foreign governmental or public body or authority (each a
“Governmental Entity”) is necessary for the execution and delivery of this
Agreement or the consummation of the transactions contemplated hereby, except
for such consents, authorizations, filings, approvals and registrations which if
not obtained or made would not have an ATS Material Adverse Effect.

 

3.5 Financial Statements. ATS has previously furnished Parent with a copy of
ATS’s balance sheet as of December 31, 2002 and ATS’s statements of operations,
cash flows and changes in the stockholders’ equity for the year then ended. Such
financial statements were reviewed by ATS’s Accountant. Collectively, the
financial statements referred to in the first sentence of this Section 3.5 are
sometimes referred to herein as the “ATS Financial Statements” and ATS’s balance
sheet as of December 31, 2002 is referred to herein as the “ATS Balance

 

12



--------------------------------------------------------------------------------

Sheet.” The balance sheet included in the ATS Financial Statements (including
any related notes) fairly presents in all material respects the financial
position of ATS as of its date, and the other statements included in ATS
Financial Statements (including any related notes) fairly present in all
material respects the results of operations, cash flows and the stockholders’
equity, as the case may be, of ATS for the periods therein set forth, in each
case in accordance with GAAP consistently applied (all except as otherwise
stated therein).

 

3.6 Absence of Material Adverse Changes. Except as set forth on Schedule 3.6
hereto, since the date of the Letter of Intent, ATS has not suffered any ATS
Material Adverse Effect, and there has not occurred or arisen any event,
condition or state of facts of any character that could reasonably be expected
to result in an ATS Material Adverse Effect. Since the date of the Letter of
Intent, there have been no dividends or other distributions declared or paid in
respect of, or any repurchase or redemption by ATS of, any of the shares of
capital stock of ATS, or any commitment relating to any of the foregoing.

 

3.7 Absence of Undisclosed Liabilities. Except as set forth on Schedule 3.7, ATS
has no Liabilities that are not fully reflected or provided for on, or disclosed
in the notes to, the balance sheets included in the ATS Financial Statements,
except (a) Liabilities incurred in the ordinary course of business since the
date of the ATS Balance Sheet, none of which individually or in the aggregate
has had or could reasonably be expected to have an ATS Material Adverse Effect,
(b) Liabilities permitted or contemplated by this Agreement, and (c) Liabilities
expressly disclosed on the Schedules delivered hereunder.

 

3.8 Compliance with Applicable Law, Charter and By-Laws. ATS has all requisite
licenses, permits and certificates from all Governmental Entities necessary to
conduct its business as currently conducted, and to own, lease and operate its
properties in the manner currently held and operated (collectively, “Permits”),
except as set forth on Schedule 3.8 hereto and except for any Permits the
absence of which, in the aggregate, do not and could not reasonably be expected
to have an ATS Material Adverse Effect or prevent or materially delay the
consummation of the transactions contemplated hereby. All of such Permits are in
full force and effect. ATS is in compliance in all material respects with all
the terms and conditions related to such Permits. There are no proceedings in
progress, pending or, to the Knowledge of ATS, threatened, which may result in
revocation, cancellation, suspension, or any materially adverse modification of
any of such Permits. To the Knowledge of ATS, the business of ATS is not being
conducted in violation of any applicable law, statute, ordinance, regulation,
rule, judgment, decree, order, Permit, concession, grant or other authorization
of any Governmental Entity. ATS is not in default or violation of any provision
of its charter documents or its by-laws.

 

3.9 Litigation and Audits. Except for any claim, action, suit or proceeding set
forth on Schedule 3.9 or Schedule 3.10 hereto, (a) there is no investigation by
any Governmental Entity with respect to ATS pending or, to the Knowledge of ATS,
threatened, nor has any Governmental Entity indicated to ATS an intention to
conduct the same; (b) there is no claim, action, suit, arbitration or proceeding
pending or, to the Knowledge of ATS, threatened against or involving ATS or any
of its assets or properties, at law or in equity, or before any arbitrator or
Governmental Entity, that, if adversely determined, either singly or in the
aggregate, would have an ATS Material Adverse Effect or prevent or materially
delay the consummation of the

 

13



--------------------------------------------------------------------------------

transactions contemplated hereby; and (c) there are no judgments, decrees,
injunctions or orders of any Governmental Entity or arbitrator outstanding
against ATS.

 

3.10 Tax Matters.

 

3.10.1 Filing of Returns. ATS has filed all Tax Returns that it was required to
file. All such Tax Returns were correct and complete in all respects. All Taxes
owed by ATS (whether or not shown on any Tax Return) have been paid. Excluding
any built-in gains tax, ATS is not currently the beneficiary of any extension of
time within which to file any Tax Return. No claim has ever been made by an
authority in a jurisdiction where ATS does not file Tax Returns that it is or
may be subject to taxation by that jurisdiction. There are no Security Interests
on any of the assets of ATS that arose in connection with any failure (or
alleged failure) to pay any Tax.

 

3.10.2 Payment of Taxes. ATS has withheld and paid all Taxes required to have
been withheld and paid in connection with amounts paid or owing to any employee,
independent contractor, creditor, stockholder or other third party.

 

3.10.3 Assessments or Disputes. Neither Carlson nor any director or officer (or
employee responsible for Tax matters) of ATS expects any authority to assess any
additional Taxes for any period for which Tax Returns have been filed. There is
no dispute or claim concerning any Tax Liability of ATS either (a) claimed or
raised by any authority or (b) as to which Carlson or any of the directors and
officers (and employees responsible for Tax matters) of ATS has knowledge based
upon personal contact with any agent of such authority. Schedule 3.10 lists all
federal, state, local, and foreign income Tax Returns filed with respect to ATS
for taxable periods ended on or after April 30, 2000, indicates those Tax
Returns that have been audited and indicates those Tax Returns that currently
are the subject of audit. ATS has delivered or made available to Federal correct
and complete copies of all federal income Tax Returns, examination reports, and
statements of deficiencies assessed against or agreed to by ATS.

 

3.10.4 Waiver of Statute of Limitations. ATS has not waived any statute of
limitations in respect of Taxes or agreed to any extension of time with respect
to a Tax assessment or deficiency.

 

3.10.5 Tax Basis. Schedule 3.10.5 sets forth (a) the basis of ATS in its assets,
(b) the value of each of ATS’s assets on the day it became an S corporation, (c)
ATS’s adjusted tax basis in each such asset on the day it became an S
corporation, and (d) the amount of Tax that will be imposed on ATS as a result
of the Section 338(h)(10) Election (the “338(h)(10) Amount”).

 

14



--------------------------------------------------------------------------------

3.10.6 Unpaid Taxes. ATS’s unpaid taxes (a) did not, as of the date of the ATS
Balance Sheet, exceed the amount accrued for Tax liability (rather than any
reserve for deferred Taxes established to reflect timing differences between
book and Tax income) set forth on the ATS Balance Sheet (rather than in any
notes thereto) and (c) do not exceed that amount accrued as adjusted for the
passage of time through the Closing Date in accordance with the past custom and
practice of ATS in filing its Tax Returns.

 

3.10.7 Unclaimed Property. ATS has no assets that may constitute unclaimed
property under applicable law. ATS has complied in all material respects with
all applicable unclaimed property laws. Without limiting the generality of the
foregoing, ATS has established and followed procedures to identify any unclaimed
property and, to the extent required by applicable law, remit such unclaimed
property to the applicable governmental authority. ATS’s records are adequate to
permit a governmental agency or authority or other outside auditor to confirm
the foregoing representations.

 

3.10.8 No Changes in Accounting, Closing Agreement, Installment Sale. ATS will
not be required to include any item of income in, or exclude any item of
deduction from, taxable income for any taxable period (or portion thereof)
ending after the Closing Date as a result of any (a) change in method of
accounting for a taxable period ending on or prior to the Closing Date under
Code section 481(c) (or any corresponding or similar provision of state, local
or foreign income Tax law); (b) ”closing agreement” as described in Code section
7121 (or any corresponding or similar provision of state, local or foreign
income Tax law) executed on or prior to the Closing Date; (c) deferred
intercompany gain or any excess loss account described in Treasury Regulations
under Code section 1502 (or any corresponding or similar provision of state,
local or foreign income Tax law); (d) installment sale or open transaction
disposition made on or prior to the Closing Date; or (e) prepaid amount received
on or prior to the Closing Date.

 

3.10.9 S Corporation. ATS (and any predecessor of ATS) has been a validly
electing S corporation within the meaning of Code sections 1361 and 1362 at all
times since May 1, 2001, and ATS will be an S corporation up to and including
the Closing Date. Since May 1, 2001, ATS has had only one class of stock within
the meaning of section 1361(b)(1)(D) of the Code and the Treasury Regulations
thereunder, and each outstanding share of ATS Common Stock confers identical
rights to distributions and liquidation proceeds, taking into account the
corporate charter, articles of incorporation, bylaws, applicable state law, and
binding agreements relating to distribution and liquidation proceeds.

 

3.11 Employee Benefit Plans.

 

3.11.1 List of Plans. Schedule 3.11 hereto contains a correct and complete list
of all pension, profit sharing, retirement, deferred compensation, welfare,
legal services, medical, dental or other employee benefit or health insurance
plans, life insurance or other death benefit plans, disability, stock option,
stock purchase, stock compensation, bonus, vacation pay, severance pay and other
similar plans, programs or agreements, and every material written personnel
policy, relating to any persons employed by ATS or in which any person employed
by ATS is eligible to participate and which is currently maintained or that was
maintained at any time by ATS or any ERISA Affiliate of ATS (collectively, the
“ATS Plans”). ATS has delivered to Parent (a) accurate and complete copies of
all ATS Plan documents and all other material

 

15



--------------------------------------------------------------------------------

documents relating thereto, including (if applicable) all documents establishing
or constituting any related trust, annuity contract, insurance contract or other
funding instruments, and summary plan descriptions relating to said ATS Plans,
(b) accurate and complete copies of the most recent financial statements and
actuarial reports with respect to all ATS Plans for which financial statements
or actuarial reports are required or have been prepared, and (c) accurate and
complete copies of all annual reports and summary annual reports for all ATS
Plans (for which annual reports are required). ATS has also delivered to Parent
complete copies of other current plan summaries, employee booklets, personnel
manuals and other material documents or written materials concerning the ATS
Plans that are in possession of ATS as of the date hereof. ATS has no “defined
benefit plans” as defined in Section 3(35) of ERISA. ATS has no current or
contingent obligation to contribute to any multiemployer plan (as defined in
Section 3(37) of ERISA).

 

3.11.2 ERISA. Neither ATS nor any ERISA Affiliate of ATS has incurred any
“withdrawal liability” calculated under Section 4211 of ERISA and there has been
no event or circumstance which would cause any of them to incur any such
liability. No ERISA Title IV plan previously maintained by ATS or any ERISA
Affiliate of ATS which was subject to ERISA has been terminated; no proceedings
to terminate any such plan have been instituted within the meaning of Subtitle C
of Title IV of ERISA; and no reportable event within the meaning of Section 4043
of said Subtitle C of Title IV of ERISA with respect to which the requirement to
file a notice with the Pension Benefit Guaranty Corporation has not been waived
has occurred with respect to any such ATS Plan, and no liability to the Pension
Benefit Guaranty Corporation has been incurred by ATS or any ERISA Affiliate of
ATS. Except as set forth on Schedule 3.11, with respect to all ATS Plans, ATS
and ATS’s ERISA Affiliates are in material compliance with all requirements
prescribed by all statutes, regulations, orders or rules currently in effect,
and have in all material respects performed all obligations required to be
performed by them. All returns, reports and disclosure statements required to be
made under ERISA and the Code with respect to all ATS Plans have been timely
filed or delivered. Neither ATS nor any ERISA Affiliate of ATS, nor any of their
directors, officers, employees or agents, nor any trustee or administrator of
any trust created under the ATS Plans, has engaged in or been a party to any
“prohibited transaction” as defined in Section 4975 of the Code or Section 406
of ERISA which could subject ATS or any Affiliate of ATS, or any director or
employee of any ATS Plan or any trust relating to any ATS Plan, or any party
dealing with any ATS Plan or trust relating thereto to any tax or penalty on
“prohibited transactions” imposed by Section 4975 of the Code. Except as set
forth on Schedule 3.11, neither the ATS Plans nor any of the trusts created
thereunder have incurred any “accumulated funding deficiency,” as such term is
defined in Section 412 of the Code and regulations issued thereunder, whether or
not waived. ATS has not at any time had an ERISA Affiliate.

 

3.11.3 Plan Determinations. Each ATS Plan intended to qualify under Section
401(a) of the Code has been determined by the Internal Revenue Service to so
qualify, and the trusts created thereunder have been determined to be exempt
from tax under Section 501(a) of the Code; copies of all determination letters
have been delivered to Parent, and, to the Knowledge of ATS, nothing has
occurred since the date of such determination letters which might cause the loss
of such qualification or exemption, or result in the imposition of any excise
tax or income tax on unrelated business income under the Code or ERISA with
respect to any ATS Plan.

 

16



--------------------------------------------------------------------------------

3.11.4 Funding. Except as set forth on Schedule 3.11:

 

(a) all contributions, premiums or other payments due or required to be made to
ATS Plans as of the date hereof have been made as of the date hereof or are
properly reflected on ATS Balance Sheet;

 

(b) there are no actions, liens, suits or claims (other than routine claims for
benefits) pending or, to the Knowledge of ATS, threatened, with respect to any
ATS Plan, nor is any ATS Plan the subject of any pending (or to the Knowledge of
ATS, any threatened) investigation or audit by the Internal Revenue Service,
Department of Labor or the Pension Benefit Guaranty Corporation;

 

(c) no event has occurred, and there exists no condition or set of
circumstances, which presents a material risk of a partial termination (within
the meaning of Section 411(d)(3) of the Code) of any ATS Plan; and

 

(d) with respect to any ATS Plan that is qualified under Section 401(k) of the
Code, individually and in the aggregate, no event has occurred, and there exists
no condition or set of circumstances in connection with which ATS could be
subject to any liability (except liability for benefits claims and funding
obligations payable in the ordinary course) that is reasonably likely to have an
ATS Material Adverse Effect under ERISA, the Code or any other applicable law.

 

3.11.5 Certain Other Matters. Except as reserved for on the Closing Balance
Sheet or the Final Closing Balance Sheet, ATS has no liability or potential
liability in any form whatsoever, and ATS will not have liability or potential
liability in any form whatsoever, with regard to any ATS Plan, as a result of
the any failure to perform non-discrimination testing on an ATS Plan or any
failure to amend an ATS Plan pursuant to the legislation commonly known as
“GUST” or the legislation commonly known as “EGTRRA.” All employee
contributions, including elective deferrals, to ATS’s 401(k) plan(s) have been
segregated from ATS’s general assets and deposited into the trust(s) established
pursuant to such 401(k) plan(s) in a timely manner in accordance with the “plan
asset” regulations of the Department of Labor.

 

3.11.6 Welfare Plans. With respect to any ATS Plan that is an employee welfare
benefit plan (within the meaning of Section 3(1) of ERISA) (a “Welfare Plan”)
and except as set forth on Schedule 3.11, (a) each Welfare Plan for which
contributions are claimed by ATS as deductions under any provision of the Code
is in material compliance with all applicable requirements pertaining to such
deduction, (b) with respect to any welfare benefit fund (within the meaning of
Section 419 of the Code) related to a Welfare Plan, there is no disqualified
benefit (within the meaning of Section 4976(b) of the Code) that would result in
the imposition of a tax under Section 4976(a) of the Code, (c) any ATS Plan that
is a group health plan (within the meaning of Section 4980B(g)(2) of the Code)
complies, and in each and every case has complied, with all of the applicable
material requirements of COBRA, the Family Medical Leave Act of 1993, the Health
Insurance and Portability and Accountability Act of 1996, the Women’s Health and
Cancer Rights Act of 1996, the Newborns’ and Mothers’ Health Protection Act of
1996, and any similar provisions of state law or foreign law applicable to
employees of ATS or any ERISA Affiliate of ATS. None of the ATS Plans promises
or provides retiree medical or

 

17



--------------------------------------------------------------------------------

other retiree welfare benefits to any person except as required by applicable
law, and neither ATS nor any ERISA Affiliate of ATS has represented, promised or
contracted (whether in oral or written form) to provide such retiree benefits to
any employee, former employee, director, consultant or other person, except to
the extent required by statute. Except with respect to Health Maintenance
Organizations, no ATS Plan or employment agreement provides health benefits that
are not insured through an insurance contract. Each ATS Plan is amendable and
terminable unilaterally by ATS at any time without liability to ATS as a result
thereof and no ATS Plan, plan documentation or agreement, summary plan
description or other written communication distributed generally to employees by
its terms prohibits ATS from amending or terminating any such ATS Plan.

 

3.12 Employment-Related Matters.

 

3.12.1 Labor Relations. Except to the extent set forth on Schedule 3.13 hereto:
(a) ATS is not a party to any collective bargaining agreement or other contract
or agreement with any labor organization or other representative of employees of
ATS; (b) there is no labor strike, dispute, slowdown, work stoppage or lockout
that is pending or, to the Knowledge of ATS, threatened against or otherwise
affecting ATS, and ATS has not experienced the same; (c) ATS has not closed any
plant or facility, effectuated any layoffs of employees or implemented any early
retirement or separation program at any time, nor has ATS planned or announced
any such action or program for the future with respect to which ATS has any
material liability; and (d) all salaries, wages, vacation pay, bonuses,
commissions and other compensation due from ATS before the date hereof have been
paid or accrued as of the date hereof.

 

3.12.2 Employee List. ATS has heretofore delivered to Parent a list (the
“Employee List”) dated as of the date of this Agreement containing the name of
each person employed by ATS and each such employee’s position, starting
employment date and annual salary. The Employee List is correct and complete as
of the date of the Employee List. No third party has asserted any claim or has
any reasonable basis to assert any claim against ATS that either the continued
employment by, or association with, ATS of any of the present officers or
employees of, or consultants to, ATS contravenes any agreements or laws
applicable to unfair competition, trade secrets or proprietary information.

 

3.13 Environmental.

 

3.13.1 Environmental Laws. Except as set forth on Schedule 3.13 hereto, (a) ATS
is and has been in compliance with all applicable Environmental Laws in effect
on the date hereof; (b) ATS has not received any written communication that
alleges that it is or was not in compliance with all applicable Environmental
Laws in effect on the date hereof; (c) there are no circumstances that may
prevent or interfere with compliance in the future with all applicable
Environmental Laws; (d) all Permits and other governmental authorizations
currently held by ATS pursuant to the Environmental Laws are in full force and
effect, ATS is in compliance with all of the terms of such Permits and
authorizations, and no other Permits or authorizations are required by ATS for
the conduct of its business on the date hereof; (e) such Permits will not be
terminated or impaired or become terminable, in whole or in part, solely as a
result of the transactions contemplated hereby; and (f) the management,
handling, storage, transportation,

 

18



--------------------------------------------------------------------------------

treatment, and disposal by ATS of all Materials of Environmental Concern is and
has been in compliance with all applicable Environmental Laws.

 

3.13.2 Environmental Claims. Except as set forth on Schedule 3.13 hereto, there
is no Environmental Claim pending or, to the Knowledge of ATS, threatened,
against or involving ATS or against any Person whose liability for any
Environmental Claim ATS has or may have retained or assumed either contractually
or by operation of law.

 

3.13.3 No Basis for Claims. Except as set forth on Schedule 3.13 hereto, there
are no past or present actions or activities by ATS, or any circumstances,
conditions, events or incidents, including the storage, treatment, release,
emission, discharge, disposal or arrangement for disposal of any Material of
Environmental Concern, whether or not by ATS, that could reasonably form the
basis of any Environmental Claim against ATS or against any Person whose
liability for any Environmental Claim ATS may have retained or assumed either
contractually or by operation of law, including, without limitation, the
storage, treatment, release, emission, discharge, disposal or arrangement for
disposal of any Material of Environmental Concern or any other contamination or
other hazardous condition, related to the premises at any time occupied by ATS.
Without limiting the generality of the foregoing, except as set forth on
Schedule 3.13 hereto, ATS has not received any notices, demands, requests for
information, investigations pertaining to compliance with or liability under
Environmental Law or Materials of Environmental Concern, nor, to the Knowledge
of ATS, are any such notices, demands, requests for information or
investigations threatened.

 

3.13.4 Disclosure of Information. ATS has made, and during the period between
the date of this Agreement and the Closing Date will continue to make, available
to Parent and Federal all environmental investigations, studies, audits, tests,
reviews and other analyses conducted in relation to Environmental Laws or
Materials of Environmental Concern pertaining to ATS or any property or facility
now or previously owned, leased or operated by ATS that are in the possession,
custody, or control of ATS.

 

3.13.5 Liens. To the Knowledge of ATS, no lien imposed relating to or in
connection with any Environmental Claim, Environmental Law, or Materials of
Environmental concern has been filed or has been attached to any of the property
or assets which are owned, leased or operated by ATS.

 

3.14 No Broker’s or Finder’s Fees. Except as provided for in Section 2.2.2, ATS
has neither paid nor become obligated to pay any fee or commission to any
broker, finder, financial advisor or intermediary in connection with the
transactions contemplated by this Agreement.

 

3.15 Assets Other Than Real Property.

 

3.15.1 Title. ATS has good and marketable title to all of the tangible assets
shown on the ATS Balance Sheet, and such title is in each case free and clear of
any mortgage, pledge, lien, security interest, lease or other encumbrance
(collectively, “Encumbrances”), except for (a) assets disposed of since the date
of the ATS Balance Sheet in the ordinary course of business and in a manner
consistent with past practices, (b) liabilities, obligations and Encumbrances
reflected in the ATS Balance Sheet or otherwise in the ATS Financial Statements,

 

19



--------------------------------------------------------------------------------

(c) Permitted Encumbrances, and (d) liabilities, obligations and Encumbrances
set forth on Schedule 3.15 hereto. Each tangible asset of ATS that has a present
value of $1,000.00 or more or that is otherwise material to the business of ATS
is listed on Schedule 3.15.

 

3.15.2 Accounts Receivable. Except as set forth on Schedule 3.15 all receivables
shown on the ATS Balance Sheet and all receivables accrued by ATS since the date
of the ATS Balance Sheet, have been collected or are collectible in all material
respects in the aggregate amount shown, less any allowances for doubtful
accounts reflected therein, and, in the case of receivables arising since the
date of the ATS Balance Sheet, any additional allowance in respect thereof is
consistent with the allowance reflected in the ATS Balance Sheet.

 

3.15.3 Condition. All material facilities, equipment and personal property owned
by ATS and regularly used in its business are in good operating condition and
repair, ordinary wear and tear excepted, and all such wear and tear taken in the
aggregate is not material to ATS and does not affect ATS’s obligations to
perform under this Agreement.

 

3.16 Real Property.

 

3.16.1 ATS Real Property. ATS neither owns nor has owned any real property.

 

3.16.2 ATS Leases. Schedule 3.16 hereto lists all ATS Leases. Complete copies of
the ATS Leases, and all material amendments thereto (which are identified on
Schedule 3.16), have been made available by ATS to Parent. The ATS Leases grant
leasehold estates free and clear of all Encumbrances (except Permitted
Encumbrances) and no Encumbrances (except permitted Encumbrances) have been
granted by or caused by the actions of ATS. The ATS Leases are in full force and
effect and are binding and enforceable against each of the parties thereto in
accordance with their respective terms subject to (a) bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium and other laws of general
application affecting the rights and remedies of creditors and (b) general
principles of equity (regardless of whether enforcement is considered in a
proceeding in equity or at law). Except as set forth on Schedule 3.16, neither
ATS nor, to the Knowledge of ATS, any other party to an ATS Lease, has committed
a material breach or default under any ATS Lease, nor, to the Knowledge of ATS,
has there occurred any event that with the passage of time or the giving of
notice or both would constitute such a breach or default, nor, to the Knowledge
of ATS, are there any facts or circumstances that would reasonably indicate that
ATS is likely to be in material breach or default under any ATS Lease. Schedule
3.16 correctly identifies each ATS Lease the provisions of which would be
materially and adversely affected by the transactions contemplated hereby and
each ATS Lease that requires the consent of any third party in connection with
the transactions contemplated hereby. No material construction, alteration or
other leasehold improvement work with respect to the real property covered by
any ATS Lease remains to be paid for or to be performed by ATS. Except as set
forth on Schedule 3.16, no ATS Lease has an unexpired term which including any
renewal or extensions of such term provided for in such ATS Lease could exceed
ten years.

 

3.16.3 Condition. All buildings, structures, leasehold improvements and
fixtures, or parts thereof, used by ATS in the conduct of its business are in
good operating condition and repair, ordinary wear and tear excepted.

 

20



--------------------------------------------------------------------------------

3.17 Agreements, Contracts and Commitments.

 

3.17.1 ATS Agreements. Except as set forth on Schedule 3.17 hereto or any other
Schedule hereto, ATS is not a party to:

 

(a) any bonus, deferred compensation, pension, severance, profit-sharing, stock
option, employee stock purchase or retirement plan, contract or arrangement or
other employee benefit plan or arrangement;

 

(b) any employment agreement with any present employee, officer, director or
consultant (or former employees, officers, directors and consultants to the
extent there remain at the date hereof obligations to be performed by ATS);

 

(c) any agreement for personal services or employment with a term of service or
employment specified in the agreement or any agreement for personal services;

 

(d) any agreement of guarantee or indemnification in an amount that is material
to ATS taken as a whole;

 

(e) any agreement or commitment containing a covenant limiting or purporting to
limit the freedom of ATS to compete with any Person in any geographic area or to
engage in any line of business;

 

(f) any lease other than the ATS Leases under which ATS is lessee;

 

(g) any joint venture or profit-sharing agreement (other than with employees);

 

(h) except for trade indebtedness incurred in the ordinary course of business
and equipment leases entered into in the ordinary course of business, any loan
or credit agreements providing for the extension of credit to ATS or any
instrument evidencing or related in any way to indebtedness incurred in the
acquisition of companies or other entities or indebtedness for borrowed money by
way of direct loan, sale of debt securities, purchase money obligation,
conditional sale, guarantee, or otherwise that individually is in the amount of
$25,000 or more;

 

(i) any license agreement, either as licensor or licensee, involving payments
(including past payments) of $25,000 in the aggregate or more, or any
distributor, dealer, reseller, franchise, manufacturer’s representative, or
sales agency or any other similar material contract or commitment;

 

(j) any agreement granting exclusive rights to, or providing for the sale of,
all or any portion of the ATS Proprietary Rights;

 

(k) any agreement or arrangement providing for the payment of any commission
based on sales other than to employees of ATS;

 

21



--------------------------------------------------------------------------------

(l) any agreement for the sale by ATS of materials, products, services or
supplies that involves future payments to ATS of more than $25,000;

 

(m) any agreement for the purchase by ATS of any materials, equipment, services,
or supplies, that either (i) involves a binding commitment by ATS to make future
payments in excess of $25,000 and cannot be terminated by it without penalty
upon less than three months’ notice or (ii) was not entered into in the ordinary
course of business;

 

(n) any agreement or arrangement with any third party for such third party to
develop any intellectual property or other asset expected to be used or
currently used or useful in the business of ATS;

 

(o) any agreement or commitment for the acquisition, construction or sale of
fixed assets owned or to be owned by ATS that involves future payments by ATS of
more than $25,000;

 

(p) any agreement or commitment to which present or former directors, officers
or Affiliates of ATS, or directors or officers of any Affiliate of any of the
foregoing, are also parties;

 

(q) any agreement not described above (ignoring, solely for this purpose, any
dollar amount thresholds in those descriptions) involving the payment or receipt
by ATS of more than $25,000, other than the ATS Leases;

 

(r) any agreement not described above that was not made in the ordinary course
of business and that is material to the financial condition, business,
operations, assets, results of operations or prospects of ATS; or

 

(s) any agreement that provides for any continuing or future obligation of ATS,
actual or contingent, including but not limited to any continuing representation
or warranty or any indemnification obligation that arose in connection with the
disposition of any business or assets of ATS.

 

3.17.2 Validity. Except as set forth on Schedule 3.17, all contracts, leases,
instruments, licenses and other agreements required to be set forth on Schedule
3.17 are valid and in full force and effect; neither ATS nor, to the Knowledge
of ATS, any other party thereto, has breached any provision of, or defaulted
under the terms of any such contract, lease, instrument, license or other
agreement, except for any breaches or defaults that, in the aggregate, would not
be expected to have an ATS Material Adverse Effect or have been cured or waived;
and ATS has not received any “notice to cure” or a similar notice from any
Governmental Entity requesting performance under any contract, instrument or
other agreement between ATS and such Governmental Entity.

 

3.17.3 Third-Party Consents. Schedule 3.17 identifies each contract and other
document set forth on Schedule 3.17 that requires the consent of a third party
in connection with the transactions contemplated hereby.

 

22



--------------------------------------------------------------------------------

3.18 Intellectual Property.

 

3.18.1 Right to Intellectual Property. Except as set forth on Schedule 3.18
hereto, ATS owns, or has perpetual, fully paid, worldwide rights to use, all
patents, trademarks, trade names, service marks, copyrights, and any
applications therefor, maskworks, net lists, schematics, technology, know-how,
computer software programs or applications (in both source code and object code
form), and tangible or intangible proprietary information or material (excluding
Commercial Software) that are used in the business of ATS as currently conducted
(the “ATS Proprietary Rights”). The Commercial Software used in the business of
ATS in each case has been acquired and used by ATS on the basis of and in
accordance with a valid license from the manufacturer or a dealer authorized to
distribute such Commercial Software. A complete list of the Commercial Software
used in the business of ATS is set forth on Schedule 3.18. ATS is not in breach
of any of the terms and conditions of any such license, and to the Knowledge of
ATS, ATS has not been infringing upon any rights of any third parties in
connection with its acquisition or use of the Commercial Software.

 

3.18.2 No Conflict. Set forth on Schedule 3.18 is a complete list of all
patents, trademarks, registered copyrights, trade names and service marks, and
any applications therefor, included in ATS Proprietary Rights, specifying, where
applicable, the jurisdictions in which each such ATS Proprietary Right has been
issued or registered or in which an application for such issuance and
registration has been filed, including the respective registration or
application numbers and the names of all registered owners. Except as set forth
on Schedule 3.18, no software product currently marketed by ATS has been
registered for copyright protection with the United States Copyright Office or
any foreign offices nor has ATS been requested to make any such registration.
Set forth on Schedule 3.18 is a complete list of all domain names, Secure Socket
Layer (SSL) certificates and other World Wide Web certificates owned by ATS,
which list includes all domain names used by ATS in its business and respective
registrars. Set forth on Schedule 3.18 is a complete list of all material
licenses, sublicenses and other agreements as to which ATS is a party and
pursuant to which ATS or any other Person is authorized to use any ATS
Proprietary Right or trade secrets material to the business of ATS; such
schedule includes the identity of all parties to such licenses, sublicenses and
other agreements, a description of the nature and subject matter thereof, the
applicable royalty and the term thereof. ATS is not in violation of any license,
sublicense or agreement described on such list except such violations as do not
materially impair ATS’s rights under such license, sublicense or agreement.
Except as disclosed in this Article 3, the execution and delivery of this
Agreement by ATS, and the consummation of the transactions contemplated hereby,
will neither cause ATS to be in violation or default under any such license,
sublicense or agreement, nor entitle any other party to any such license,
sublicense or agreement to terminate or modify such license, sublicense or
agreement. Except as set forth on Schedule 3.18, ATS is the sole and exclusive
owner or licensee of, with all right, title and interest in and to (free and
clear of any and all liens, claims and encumbrances), all rights included among
the ATS Proprietary Rights, and ATS has sole and exclusive rights (and is not
contractually obligated to pay any compensation to any third party in respect
thereof) to the use thereof or the material covered thereby in connection with
the services or products in respect of which ATS Proprietary Rights are being
used or might reasonably be used. No claims with respect to ATS Proprietary
Rights have been asserted or, to the Knowledge of ATS, are threatened by any
Person nor are there any valid grounds for any bona fide claims (a) to the
effect that the manufacture, sale, licensing or use of any of the products of
ATS as now

 

23



--------------------------------------------------------------------------------

manufactured, sold or licensed or used or proposed for manufacture, use, sale or
licensing by ATS infringes on any copyright, patent, trademark, service mark,
trade secret or other proprietary right, (b) against the use by ATS of any
trademarks, service marks, trade names, trade secrets, copyrights, patents,
technology, know-how or computer software programs and applications used in
ATS’s business as currently conducted or as proposed to be conducted, or (c)
challenging the ownership by ATS, or the validity or effectiveness, of any of
ATS Proprietary Rights. All material registered trademarks, service marks and
copyrights held by ATS are valid and subsisting in the jurisdictions in which
they have been filed. There is no material unauthorized use, infringement or
misappropriation of any of ATS Proprietary Rights by any third party, including
any employee or former employee of ATS. No ATS Proprietary Right or product of
ATS is subject to any outstanding decree, order, judgment, or stipulation
restricting in any manner the use, licensing or transfer thereof by ATS. Except
as set forth in Schedule 3.18, ATS has not entered into any agreement under
which ATS is restricted from selling, licensing or otherwise distributing any of
its products to any class of customers, in any geographic area, during any
period of time or in any segment of the market. ATS’s products, packaging and
documentation contain copyright notices sufficient to maintain copyright
protection on the copyrighted portions of the ATS Proprietary Rights.

 

3.18.3 Employee Agreements. Except as set forth on Schedule 3.18, each employee,
officer and consultant of ATS has executed a document entitled “Non-Disclosure
of Applied Technology Solutions Confidential Information” in substantially the
form attached hereto as Exhibit 3.18. No employee, officer or consultant of ATS
is in violation of any term of any employment or consulting contract,
proprietary information and inventions agreement, non-competition agreement, or
any other contract or agreement relating to the relationship of any such
employee, officer or consultant with ATS or any previous employer.

 

3.19 Insurance Contracts. Schedule 3.19 hereto lists all contracts of insurance
and indemnity in force at the date hereof with respect to ATS. Such contracts of
insurance and indemnity and those shown in other Schedules to this Agreement
(collectively, the “ATS Insurance Contracts”) insure against such risks, and are
in such amounts, as are appropriate and reasonable considering ATS’s property,
business and operations. All of the ATS Insurance Contracts are in full force
and effect, with no default thereunder by ATS which could permit the insurer to
deny payment of claims thereunder. All premiums due and payable thereon have
been paid and ATS has not received notice from any of its insurance carriers
that any insurance premiums will be materially increased in the future or that
any insurance coverage provided under any of the ATS Insurance Contracts will
not be available in the future on substantially the same terms as now in effect.
ATS has not received or given a notice of cancellation with respect to any of
the ATS Insurance Contracts.

 

3.20 Banking Relationships. Schedule 3.20 hereto shows the name, location and
respective account number of each account, line of credit, or safe deposit box
that ATS has with any bank or trust company and the names of all Persons
authorized to draw thereon or to have access thereto.

 

3.21 No Contingent Liabilities. ATS has no contingent or conditional liabilities
or obligations of any kind arising from or relating to any acquisition of a
Subsidiary or line of business.

 

24



--------------------------------------------------------------------------------

3.22 Absence of Certain Relationships. Except as set forth on Schedule 3.22,
none of (a) ATS, (b) any executive officer of ATS, (c) any Stockholder, or (d)
any member of the immediate family of the Persons listed in (a) through (c) of
this sentence, has any financial or employment interest in any subcontractor,
supplier, or customer of ATS (other than holdings in publicly held companies of
less than two percent (2%) of the outstanding capital stock of any such publicly
held company).

 

3.23 Foreign Corrupt Practices. Neither ATS, nor any Affiliate of ATS, nor any
other Person associated with or acting for or on behalf of the any of the
foregoing, has directly or indirectly taken any action which would cause ATS to
be in violation of the United States Foreign Corrupt Practices Act of 1977, as
amended, or any rules and regulations thereunder. Neither ATS, nor any Affiliate
of ATS, nor, to the Knowledge of ATS, any other Person associated with or acting
for or on behalf of any of the foregoing, has directly or indirectly (a) made
any contribution, gift, bribe, rebate, payoff, influence payment, kick-back, or
other payment to any Person, private or public, regardless of form, whether in
money, property or services (i) to obtain favorable treatment in securing
business, (ii) to pay for favorable treatment for business secured, (iii) to
obtain special concessions or for special concessions already obtained, for or
in respect of ATS or any Affiliate of ATS, or (iv) in violation of any law or
regulation, or (b) established or maintained any fund or asset that has not been
recorded in the books and records of ATS.

 

Article 4

REPRESENTATIONS AND WARRANTIES OF PARENT AND FEDERAL

 

Parent and Federal, jointly and severally, represent and warrant to ATS as
follows:

 

4.1 Corporate Status of Parent and Federal. Each of Parent and Federal is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware, with the requisite corporate power to own, operate and
lease its properties and to carry on its business as now being conducted.

 

4.2 Authority for Agreement; Noncontravention.

 

4.2.1 Authority of Parent. Each of Parent and Federal has the corporate power
and authority to enter into this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by the boards of directors of Parent and Federal and no other
corporate proceedings on the part of Parent or Federal are necessary to
authorize the execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby. This Agreement and the other agreements
contemplated hereby to be signed by Parent or Federal have been duly executed
and delivered by Parent and/or Federal, as the case may be, and constitute valid
and binding obligations of Parent and/or Federal, as the case may be,
enforceable against Parent and/or Federal in accordance with their terms,
subject to the qualifications that enforcement of the rights and remedies
created hereby and thereby are subject to (a) bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium and other laws of general
application affecting the rights and remedies of creditors and (b) general

 

25



--------------------------------------------------------------------------------

principles of equity (regardless of whether enforcement is considered in a
proceeding in equity or at law).

 

4.2.2 No Conflict. Neither the execution and delivery of this Agreement by
Parent or Federal, nor the performance by Parent or Federal of its obligations
hereunder, nor the consummation by Parent or Federal of the transactions
contemplated hereby will (a) conflict with or result in a violation of any
provision of the Certificate of Incorporation or by-laws of either Parent or
Federal, or (b) with or without the giving of notice or the lapse of time, or
both, conflict with, or result in any violation or breach of, or constitute a
default under, or result in any right to accelerate or result in the creation of
any lien, charge or encumbrance pursuant to, or right of termination under, any
provision of any note, mortgage, indenture, lease, instrument or other
agreement, Permit, concession, grant, franchise, license, judgment, order,
decree, statute, ordinance, rule or regulation to which Parent, Federal or any
of Parent’s other Subsidiaries is a party or by which any of them or any of
their assets or properties is bound or which is applicable to any of them or any
of their assets or properties. No authorization, consent or approval of, or
filing with or notice to, any Governmental Entity is necessary for the execution
and delivery of this Agreement by Parent or Federal or the consummation by
Parent or Federal of the transactions contemplated hereby, except for such
consents, authorizations, filings, approvals and registrations which if not
obtained or made would not have a Parent Material Adverse Effect.

 

4.3 SEC Statements, Reports and Documents. Parent has filed all required forms,
reports, statements and documents with the SEC since July 1, 1999. The documents
so filed by Parent and available in the public records of the SEC include (a)
its Annual Reports on Form 10-K for its fiscal years ended June 31, 2001 and
June 31, 2002, respectively, (b) its Quarterly Report on Forms 10-Q for its
fiscal quarter ended September 30, 2002, (c) all other forms, reports,
statements and documents filed or required to be filed by it with the SEC since
July 1, 1999, and (d) all amendments and supplements to all such reports and
registration statements filed by Parent with the SEC (the documents referred to
in clauses (a), (b), (c) and (d) being hereinafter referred to as the “Parent
Reports”). The consolidated balance sheet of Parent and its subsidiaries at
September 30, 2002 including the notes thereto is hereinafter referred to as the
“Parent Balance Sheet.” Parent shall continue to cause all required forms,
reports, statements and documents to be filed with the SEC and to cause such
filings to be true and complete in all material respects, to and through the
Closing.

 

4.4 Absence of Material Adverse Changes. Since the date of the Parent Balance
Sheet, Parent has not suffered any Parent Material Adverse Effect, nor has there
occurred or arisen any event, condition or state of facts of any character that
would result in a Parent Material Adverse Effect.

 

Article 5

CONDUCT PRIOR TO THE CLOSING DATE

 

5.1 Conduct of Business of ATS. Except as set forth on Schedule 5.1 hereto,
between the date of this Agreement and the Closing Date or the date, if any, on
which this Agreement is earlier terminated pursuant to its terms, ATS shall,
except to the extent that Parent shall otherwise consent in writing (such
consent not to be unreasonably withheld), (a) carry on its

 

26



--------------------------------------------------------------------------------

business in the usual, regular and ordinary course in substantially the same
manner as heretofore conducted, pay its debts and taxes when due subject to good
faith disputes over such debts or taxes, pay or perform other material
obligations when due, except when subject to good faith disputes over such
obligations, and use all commercially reasonable efforts consistent with past
practices and policies to preserve intact its present business organizations,
keep available the services of its present officers and employees and preserve
its relationships with customers, suppliers and others having business
relationships with it, to the end that ATS’s goodwill and ongoing business shall
be unimpaired at the Closing Date, and (b) promptly notify Parent of any event
or occurrence which will have or could reasonably be expected to have an ATS
Material Adverse Effect. In addition, between the date of this Agreement and the
Closing Date or the date, if any, on which this Agreement is earlier terminated
pursuant to its terms, ATS shall not, except as set forth on Schedule 5.1 hereto
or to the extent that Parent shall otherwise consent in writing (such consent
not to be unreasonably withheld):

 

(a) amend its charter documents or by-laws;

 

(b) declare or pay any dividends or distributions (except for a $278,435.70
distribution to Shareholders to cover the built-in gains tax from the Subchapter
S election which ATS will make prior to the Closing) on its outstanding shares
of capital stock or purchase, redeem or otherwise acquire for consideration any
shares of its capital stock or other securities except in accordance with
agreements existing as of the date hereof;

 

(c) issue or sell any shares of its capital stock (except pursuant to the
exercise of the Alligood Option and the Walp Option), effect any stock split or
otherwise change its capitalization as it exists on the date hereof, or issue,
grant, or sell any options, stock appreciation or purchase rights, warrants,
conversion rights or other rights, securities or commitments obligating it to
issue or sell any shares of its capital stock, or any securities or obligations
convertible into, or exercisable or exchangeable for, any shares of its capital
stock;

 

(d) borrow or agree to borrow any funds or voluntarily incur, or assume or
become subject to, whether directly or by way of guaranty or otherwise, any
obligation or Liability, except obligations incurred in the ordinary course of
business consistent with past practices;

 

(e) pay, discharge or satisfy any claim, obligation or Liability in excess of
$25,000 (in any one case) or $50,000 (in the aggregate), other than the payment,
discharge or satisfaction in the ordinary course of business of obligations
reflected on or reserved against in the ATS Balance Sheet, or incurred since the
date of the ATS Balance Sheet in the ordinary course of business consistent with
past practices or in connection with this transaction;

 

(f) except as required by applicable law, adopt or amend in any material
respect, any agreement or plan (including severance arrangements) for the
benefit of its employees;

 

27



--------------------------------------------------------------------------------

(g) sell, mortgage, pledge or otherwise encumber or dispose of any of its assets
which are material, individually or in the aggregate, to the business of ATS,
except in the ordinary course of business consistent with past practices;

 

(h) acquire by merging or consolidating with, or by purchasing any equity
interest in or a material portion of the assets of, any business or any
corporation, partnership interest, association or other business organization or
division thereof, or otherwise acquire any assets which are material,
individually or in the aggregate, to the business of ATS, except in the ordinary
course of business consistent with past practices;

 

(i) increase the following amounts payable or to become payable: (i) the salary
of any of its directors or officers, other than increases in the ordinary course
of business consistent with past practices and not exceeding, in any case, five
percent (5%) of the director’s or officer’s salary on the date hereof, (ii) any
other compensation of its directors or officers, including any increase in
benefits under any bonus, insurance, pension or other benefit plan made for or
with any of those persons, other than increases that are provided in the
ordinary course of business consistent with past practices to broad categories
of employees and do not discriminate in favor of the aforementioned persons, and
(iii) the compensation of any of its other employees, consultants or agents
except in the ordinary course of business consistent with past practices;

 

(j) dispose of, permit to lapse, or otherwise fail to preserve its rights to use
the ATS Proprietary Rights or enter into any settlement regarding the breach or
infringement of, all or any part of the ATS Proprietary Rights, or modify any
existing rights with respect thereto, other than in the ordinary course of
business consistent with past practices, and other than any such disposal,
lapse, failure, settlement or modification that does not have and could not
reasonably be expected to have an ATS Material Adverse Effect;

 

(k) sell, or grant any right to exclusive use of, all or any part of the ATS
Proprietary Rights;

 

(l) enter into any contract or commitment or take any other action that is not
in the ordinary course of its business or could reasonably be expected to have
an adverse impact on the transactions contemplated hereunder or that would have
or could reasonably be expected to have an ATS Material Adverse Effect;

 

(m) amend in any material respect any agreement to which it is a party, the
amendment of which will have or could reasonably be expected to have an ATS
Material Adverse Effect;

 

(n) waive, release, transfer or permit to lapse any claim or right (i) that has
a value, or involves payment or receipt by it, of more than $25,000 or (ii) the
waiver, release, transfer or lapse of which would have or could reasonably be
expected to have an ATS Material Adverse Effect;

 

(o) take any action that would materially decrease ATS’s Net Worth;

 

28



--------------------------------------------------------------------------------

(p) make any change in any method of accounting or accounting practice other
than changes required to be made in order that ATS’s financial statements comply
with GAAP; or

 

(q) agree, whether in writing or otherwise, to take any action described in this
Section 5.1.

 

5.2 Conduct of Business of Parent. Between the date of this Agreement and the
Closing Date or the date, if any, on which this Agreement is earlier terminated
pursuant to its terms, Parent and Federal shall not, except to the extent that
ATS shall otherwise consent in writing (such consent not to be unreasonably
withheld), take any action that would materially impair Federal’s ability to pay
the aggregate Purchase Price or otherwise to perform its obligations under this
Agreement. Further, between the date of this Agreement and the Closing Date or
the date, if any, on which this Agreement is earlier terminated pursuant to its
terms, Parent and Federal shall, except to the extent that ATS shall otherwise
consent in writing (such consent not to be unreasonably withheld) promptly
notify ATS and the Stockholders’ Representative of any event or occurrence which
will have or could reasonably be expected to have an adverse effect on the
ability of Federal and Parent to pay the aggregate Purchase Price and otherwise
to perform their respective obligations hereunder.

 

Article 6

ADDITIONAL AGREEMENTS

 

6.1 Exclusivity and Failure to Complete Transaction

 

6.1.1 Exclusivity. From and after the date of this Agreement until the earlier
of the Closing Date or the termination of this Agreement in accordance with
Article 9 hereof, neither of ATS nor any Stockholder will, directly or
indirectly, through their respective affiliates, agents, officers and directors,
directly or indirectly, solicit, initiate, or participate in discussions or
negotiations or otherwise cooperate in any way with, or provide any information
to, any Person or group concerning any tender offer, exchange offer, merger,
business combination, sale of substantial assets, sale of shares of capital
stock, or similar transaction involving ATS (all such transactions being
referred to herein as “Acquisition Proposals”).

 

6.1.2 ATS’s Failure to Complete Transaction. Notwithstanding Section 6.1.1 in
the event that ATS at any time after the date of the Letter of Intent and before
the earlier of the Closing Date or the termination of this Agreement in
accordance with Article 9 hereof, accepts an Acquisition Proposal from any
Person other than Parent, or the board of directors of ATS fails, for any
reason, to authorize the entering into this Agreement and the consummation of
the transactions contemplated hereby, or the board of directors of ATS withdraws
or modifies such authorization, Parent shall be entitled, providing that Parent
is not in a material breach of any of its obligations hereunder, upon demand
submitted in a form of a notice to ATS (the “Demand Notice”) to the payment of
the sum of $150,000. ATS shall make such payment within ten (10) days of the
receipt of the Demand Notice.

 

6.1.3 Parent’s and Federal’s Failure to Complete Transaction. In the event that
Parent and Federal shall refuse to complete the transactions contemplated hereby
on or

 

29



--------------------------------------------------------------------------------

before the Closing Date and, provided, that (a) this Agreement shall not have
been sooner terminated pursuant to Section 9.1, (b) all of the closing
conditions set forth in Sections 7.1 and 7.2 shall have been satisfied and (c)
neither ATS nor the Stockholders shall be in material breach of any of their
respective obligations hereunder, then upon a demand submitted in a form of a
notice to Parent and Federal (the “ATS Demand Notice”), Federal shall pay to ATS
the sum of $150,000. Federal shall make such payment within ten (10) days of the
receipt of the ATS Demand Notice.

 

6.2 Expenses.

 

6.2.1 General. Except as provided in this Section 6.2, each party hereto shall
be responsible for its own costs and expenses in connection with the
Transaction, including fees and disbursements of consultants, brokers, finders,
investment bankers and other financial advisors, counsel and accountants
(“Expenses”).

 

6.2.2 Broker Fees. At the Closing, Federal shall pay $410,000, plus unpaid
reimbursable expenses pursuant to the Financial Advisory Services Agreement
between ATS and Broker to Broker, which amount shall be deducted from the Direct
Payment due to the Stockholders at the Closing.

 

6.2.3 Attorney Fees. At the Closing, Federal shall pay $90,000 to ATS’s Counsel,
which amount shall be deducted from the Direct Payment due the Stockholders at
the Closing.

 

6.2.4 Accountant Fees. At the Closing, Federal shall pay $34,000 to ATS’s
Accountant, which amount shall be deducted from the Direct Payment due the
Stockholders at the Closing.

 

6.2.5 Uncovered Expenses. ATS and the Stockholders shall ensure that either: (a)
any Expenses incurred by ATS or the Stockholders are paid at or before the
Closing from the aggregate Purchase Price so that such Expenses do not continue
to be or do not become the liability of ATS after the Closing or (b) provision
is made for any such Expenses on ATS’s books for payment after the Closing (it
being understood that in such event the Net Worth on the Closing Balance Sheet
shall be reduced by any such Expenses).

 

6.3 Indemnification. Subject to the terms of this Section 6.3, from and after
the Closing Date, Parent, Federal, ATS, each of their respective Subsidiaries
and Affiliates and their respective directors, officers, employees, Affiliates,
representatives, successor and assigns (collectively “Parent Indemnified
Parties”) shall be entitled to payment and reimbursement from the Stockholders
and their respective successors (the “Parent Indemnifying Parties”), jointly and
severally, of the amount of any Loss suffered, incurred or paid by any Parent
Indemnified Party (subject to subsection 6.3.3), by reason of, in whole or in
part, (i) any misrepresentation or inaccuracy in, or breach of, any
representation or warranty made by ATS in this Agreement or any Exhibits or
Schedules hereto or the certificates delivered pursuant to this Agreement or
(ii) any claim relating to a violation of obligations regarding non-competition,
non-solicitation, confidentiality or the like in any agreement entered into
prior to Closing by any person named on the Employee List that might arise out
of the employment of any such person by any of ATS,

 

30



--------------------------------------------------------------------------------

Parent, Federal or any of their respective Subsidiaries. Subject to the terms of
this Section 6.3, from and after the Closing Date, the Stockholders and each of
their respective successors (collectively the “Stockholder Indemnified Parties”)
shall be entitled to payment and reimbursement from Parent, Federal and ATS (the
“Stockholder Indemnifying Parties”) of the amount of Loss suffered, incurred or
paid by any Stockholder Indemnified Party by reason of any breach of any
representation or warranty made by Parent or Federal in this Agreement, the
breach or nonperformance of any covenant or obligation to be performed by
Parent, Federal hereunder (or ATS hereunder after the Closing Date) or under any
agreement executed in connection herewith, or any matter arising out of the
business of ATS after the Closing.

 

6.3.1 Claims for Indemnification. Upon obtaining knowledge of any facts, claim
or demand which has given rise to, or could reasonably give rise to, a claim for
indemnification hereunder (referred to herein as an “Indemnification Claim”),
the party seeking indemnification hereunder, the Parent Indemnified Party or the
Stockholder Indemnified Party, as the case may be (the “Indemnified Party”),
shall promptly give written notice of such facts, claim or demand (“Notice of
Claim”) to the party from whom indemnification is sought, the Parent
Indemnifying Party or the Stockholder Indemnified Party, as the case may be (the
“Indemnifying Party”). So long as the Notice of Claim is given by the
Indemnified Party in the Claims Period specified in Section 6.3.4, no failure or
delay by the Indemnified Party in the giving of a Notice of Claim shall reduce
or otherwise affect the Indemnified Party’s right to indemnification except to
the extent that the Indemnifying Party has been prejudiced thereby.

 

6.3.2 Defense by Indemnifying Party. In the event of a claim or demand asserted
by a third party (a “Third Party Claim”), the Indemnifying Party shall have the
right, but not the obligation, exercisable by written notice to the Indemnified
Party within 10 days of the date of the Notice of Claim concerning the
commencement or assertion of any Third Party Claim, to participate in the
defense of such Third Party Claim. If the Indemnifying Party gives such notice
of intent to defend, the Indemnifying Party shall assume the defense thereof as
follows: (a) the Indemnifying Party will defend the Indemnified Party against
the matter with counsel compensated by and chosen by the Indemnifying Party,
which choice of counsel shall be subject to the reasonable satisfaction of the
Indemnified Party; (b) the Indemnified Party may retain separate co-counsel at
the sole cost and expense of Indemnified Party; (c) the Indemnified Party will
not consent to the entry of any judgment or enter into any settlement with
respect to the matter without the written consent of the Indemnifying Party; and
(d) the Indemnifying Party will not consent to the entry of any judgment with
respect to the matter, or enter into any settlement that does not include a
provision whereby the plaintiff or claimant in the matter releases the
Indemnified Party from all liability with respect thereto, without the written
consent of the Indemnified Party. If, however, (y) no Indemnifying Party
notifies the Indemnified Party within 10 days after the Indemnified Party has
given notice of the matter, that the Indemnifying Party is assuming the defense
thereof, or (z) , the maximum liability under such Third Party Claim is greater
than the available indemnification amount for the Indemnifying Party (after
taking into account the amount of all other claims for which the Indemnifying
Party may be or may be claimed to be liable and any limitations contained in
Section 6.3.3 hereof), then the Indemnified Party shall defend against, or enter
into any settlement with respect to the matter. The Indemnified Party shall not
settle such Third Party Claim without the prior written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld or delayed.

 

31



--------------------------------------------------------------------------------

6.3.3 Limitation on Liability for Indemnity. The Parent Indemnified Parties
shall not be entitled to indemnification pursuant to this Section 6.3 until the
aggregate amount of all Losses suffered by the Parent Indemnified Parties exceed
$150,000 (the “Parent Indemnity Deductible”) whereupon the Parent Indemnified
Parties shall be entitled to indemnification hereunder for the aggregate amount
of all of such Losses. The Parent Indemnity Deductible shall be determined
without regard to any materiality qualification contained in any representation
or warranty.

 

(b) The Stockholder Indemnified Parties shall not be entitled to indemnification
pursuant to this Section 6.3 until the aggregate amount of all Losses, suffered
by the Stockholder Indemnified Parties exceeds $150,000 (the “Stockholder
Indemnity Deductible”) whereupon the Stockholder Indemnified Parties shall be
entitled to indemnification hereunder for the aggregate amount of all of such
Losses. The Stockholder Indemnity Deductible shall be determined without regard
to any materiality qualification contained in any representation or warranty.

 

(c) The aggregate liability of the Seller Indemnifying Parties for
indemnification under this Section 6.3 shall not exceed $1,500,000. The
aggregate liability of the Parent Indemnifying Parties for indemnification under
this Section 6.3 shall not exceed $1,500,000. Provided that Parent and Federal
are not otherwise in default of their obligations under Section 2.2 above, then
to the extent that the amount then held in the Escrow is sufficient, the amount
that a Parent Indemnified Party is entitled receive in indemnification
hereunder, or such lesser amount as is then held in the Escrow, shall be
released from the Escrow and paid to such Parent Indemnified Party in partial
(if the amount then held in the Escrow is less than the amount such Parent
Indemnified Party is entitled receive in indemnification hereunder ) or full
satisfaction of the Parent Indemnifying Parties’ obligation hereunder, as the
case may be.

 

6.3.4 Claims Period. Any claim for indemnification under this Section 6.3 must
be asserted by written notice on or before the date that is 24 months after the
Closing Date.

 

6.4 Access and Information. ATS shall afford to Parent, Federal, and to a
reasonable number of their respective officers, employees, accountants, counsel
and other authorized representatives full and complete access, upon reasonable
advance telephone notice, during regular business hours, throughout the period
prior to the earlier of the Closing Date or the termination of this Agreement
pursuant to its terms, to ATS’s offices, properties, books and records, and ATS
shall use reasonable efforts to cause its representatives and independent public
accountants to furnish to Parent such additional financial and operating data
and other information as to its business, customers, vendors and properties as
Parent may from time to time reasonably request. Notwithstanding the foregoing,
all visits to any office of ATS will be coordinated and conducted so as to not
be disruptive to the operations of ATS and to preserve the confidentiality of
the transactions contemplated hereby. In connection with the diligence
investigation contemplated by Section 7.2.6, Parent and Federal may employ the
services of a third party to provide document management and database services.
As one of the last matters of the diligence investigation contemplated by
Section 7.2.6, Parent and Federal shall be permitted to meet with ATS’s
significant customers, provided however, that Parent and Federal agree that no
such customer meetings shall be held without Carlson’s advance written approval
of the

 

32



--------------------------------------------------------------------------------

meeting format, discussion items and timing, which approval shall not be
unreasonably withheld. Parent and Federal also agree that the timing of access
by Parent and Federal to ATS’s employees, in addition to Alligood, Carlson and
Walp, shall be subject to Carlson’s prior written approval, which approval shall
not be unreasonably withheld.

 

6.5 Public Disclosure. Except as otherwise required by law, the content and
timing of any press release or other public disclosure of information regarding
the proposed transaction (including the negotiations with respect to the
Transaction and the terms and existence of this Agreement) shall be subject to
the mutual approval of Carlson and Parent, which approval shall not be
unreasonably withheld. ATS, the Stockholders and Parent agree that the
non-disclosure obligations contained in Section 12 of the Letter of Intent shall
remain in full force and effect in accordance with the terms thereof and hereof.

 

6.6 Further Assurances.

 

6.6.1 Generally. Subject to terms and conditions herein provided and to the
fiduciary duties of the board of directors and officers or representatives of
any party, each of the parties agrees to use its commercially reasonable efforts
to take, or cause to be taken, all action and to do, or cause to be done, all
things necessary, proper or advisable under applicable laws and regulations to
consummate and make effective this Agreement and the transactions contemplated
hereby. In case at any time any further action, including, without limitation,
the obtaining of waivers and consents under any agreements, material contracts
or leases and the execution and delivery of any licenses or sublicenses for any
software, is necessary, proper or advisable to carry out the purposes of this
Agreement, the proper officers and directors or representatives of each party to
this Agreement are hereby directed and authorized to use commercially reasonable
efforts to effectuate all required action.

 

6.6.2 Novation of Contracts. Each party agrees to use commercially reasonable
efforts to effect the novation of each contract with a Governmental Entity that
may require novation under its terms or under applicable laws or regulations,
and further agrees to provide all documentation necessary to effect each such
novation, including, without limitation, all instruments, certifications,
requests, legal opinions, audited financial statements, and other documents
required by Part 42 of the Federal Acquisition Regulation to effect a novation
of any contract with the Government of the United States. In particular and
without limiting the generality of the foregoing, ATS shall continue to
communicate with responsible officers of the Government of the United States
from time to time as may be appropriate and permissible, to request speedy
action on any and all requests for consent to novation.

 

6.7 Certain Tax Matters.

 

6.7.1 338(h)(10) Election. ATS and the Stockholders will join with Federal in
making an election under Section 338(h)(10) of the Code (and any corresponding
election under state, local, and foreign tax law) with respect to the purchase
and sale of the Shares hereunder (a “Section 338(h)(10) Election”). Each
Stockholder will include any income, gain, loss, deduction, or other tax item
resulting from the Section 338(h)(10) Election on his or her Tax Returns to the
extent required by applicable law. Stockholders shall also pay any Tax imposed
on ATS attributable to the making of the 338(h)(10) Election, including (i) any
Tax imposed

 

33



--------------------------------------------------------------------------------

under Code section 1374, (ii) any Tax imposed under Treas. Reg. section
1.338(h)(10)-1(e)(5), or (iii) any state, local or foreign Tax imposed on ATS’s
gain, and Stockholders shall indemnify Federal against any Losses arising out of
any failure to pay any such Taxes.

 

6.7.2 Allocation of Purchase Price. Federal, the Stockholders and ATS agree that
the Purchase Price and the liabilities of ATS (plus other relevant items) will
be allocated to the assets of ATS for all purposes (including Tax and financial
accounting purposes) in a manner consistent with an allocation schedule to be
prepared by Parent after the Closing. Federal shall prepare such allocation
schedule in accordance with Temporary Treasury Regulation section 1.338(b)-2T(b)
(T.cdD. 8711, January 9, 1997). Such allocation schedule shall be subject to
approval by the Stockholders’ Representative, which approval shall not be
unreasonably withheld. Federal, ATS and the Stockholders will file all Tax
Returns (including amended returns and claims for refund) and information
reports in a manner consistent with the approved allocation schedule.

 

6.7.3 S Corporation Status. ATS and the Stockholders will not revoke ATS’s
election to be taxed as an S corporation within the meaning of Code sections
1361 and 1362. ATS and the Stockholders will not take or allow any action other
than the sale of ATS’s stock pursuant to this Agreement that would result in the
termination of ATS’s status as a validly electing S corporation within the
meaning of Code sections 1361 and 1362.

 

6.7.4 Tax Periods Ending on or before the Closing Date. The Stockholders shall
at their expense prepare or cause to be prepared and file or cause to be filed
(and Federal shall cooperate to the extent necessary in such preparation and
filing) all income Tax Returns (including any amended Tax Returns) for ATS for
all periods ending on or prior to the Closing Date that are filed after the
Closing Date. All such Tax Returns shall be prepared in a manner consistent with
the past practice of ATS. Such Tax Returns shall be subject to the approval of
Federal, not to be unreasonably withheld. To the extent permitted by applicable
law, each Stockholder shall include any income, gain, loss, deduction or other
tax items for such periods on the Stockholder’s Tax Return in a manner
consistent with the Schedule K-1s furnished by ATS to the Stockholder for such
periods. The Stockholders shall pay Federal for all Taxes of ATS with respect to
such periods within fifteen (15) days after payment by Federal of such Taxes.

 

6.7.5 Cooperation on Tax Matters.

 

(a) Parent, Federal, ATS and the Stockholders shall cooperate fully, as and to
the extent reasonably requested by any party, in connection with the filing of
Tax Returns pursuant to this Section and any audit, litigation or other
proceeding with respect to Taxes. Such cooperation shall include the retention
and (upon the other party’s request) the provision of records and information
which are reasonably relevant to any such audit, litigation or other proceeding
and making employees available on a mutually convenient basis to provide
additional information and explanation of any material provided hereunder. ATS
and the Stockholders agree (i) to retain all books and records with respect to
Tax matters pertinent to ATS relating to any taxable period beginning before the
Closing Date until the expiration of the statute of limitations (and, to the
extent notified by Federal or the Stockholders’ Representative, any extensions
thereof) of the respective taxable periods, and to abide by all record retention
agreements entered into

 

34



--------------------------------------------------------------------------------

with any taxing authority, and (ii) to give the other party reasonable written
notice prior to transferring, destroying or discarding any such books and
records and, if the other so requests, ATS or the Stockholders, as the case may
be, shall allow the other to take possession of such books and records.

 

(b) Federal and the Stockholders further agree, upon request, to use their best
efforts to obtain any certificate or other document from any governmental
authority or any other Person as may be necessary to mitigate, reduce or
eliminate any Tax that could be imposed (including, but not limited to, with
respect to the transactions contemplated hereby).

 

(c) Federal and the Stockholders further agree, upon request, to provide the
other party with all information that either party may be required to report
pursuant to section 6043 of the Code and all Treasury Department Regulations
promulgated thereunder.

 

6.7.6 Tax Sharing Agreements. All tax sharing agreements or similar agreements
with respect to or involving ATS shall be terminated as of the Closing Date and,
after the Closing Date, ATS shall not be bound thereby or have any liability
thereunder.

 

6.7.7 Certain Taxes. All transfer, documentary, sales, use, stamp, registration
and other such Taxes and fees (including any penalties and interest) incurred in
connection with this Agreement (including any corporate-level gains tax
triggered by the sale of ATS Common Stock, and any transfer or similar tax
imposed by any governmental authority), shall be paid by the Stockholders when
due, and each Stockholder will, at his or her own expense, file all necessary
Tax Returns and other documentation with respect to all such transfer,
documentary, sales, use, stamp, registration and other Taxes and fees, and, if
required by applicable law, Federal will, and will cause its affiliates to, join
in the execution of any such Tax Returns and other documentation.

 

6.8 Notification

 

6.8.1 By ATS. From the date hereof until the Closing Date, ATS shall promptly
disclose to Parent and Federal in writing any material variances from the
representations and warranties contained in Article 3 promptly upon discovery
thereof, in the form of “Updated Schedules” delivered to Parent and Federal.

 

6.8.2 By Parent and Federal. From the date hereof until the Closing Date, Parent
and Federal shall promptly disclose to ATS in writing any material variances
from Parent and Federal representations and warranties contained in Article 4.
In addition, Parent agrees to notify ATS promptly if Parent decides, based upon
the results of the diligence investigation contemplated by Section 7.2.6, that
Parent and Federal are no longer interested in purchasing all of the Shares upon
the terms and conditions set forth in this Agreement. Parent further agrees that
from time to time and at any time from the date hereof until the Closing Date,
ATS may request in writing that Parent confirm in writing, within the earlier of
(i) 3 business days after receipt by Parent’s CEO of such request or (ii) 6
business days after Parent’s receipt of such

 

35



--------------------------------------------------------------------------------

request, that Parent then has no reason to conclude that the condition to
Closing set forth in Section 7.2.6 will not be fulfilled at or prior to the
Closing.

 

6.9 Exercise of Alligood and Walp Options

 

6.9.1 Alligood Option. Alligood hereby agrees to exercise fully the Alligood
Option at Closing and authorizes Federal (i) to withhold from the amounts
payable to Alligood pursuant to this Agreement the total exercise price payable
upon exercise of the Alligood Option and any and all sums required to satisfy
the federal, state, local and foreign tax withholding obligations of ATS, if
any, which arise in connection with the Alligood Option, including, without
limitation, obligations arising upon the exercise of the Alligood Option
(together, the “Alligood Withholdings”) and (ii) to pay on her behalf such
Alligood Withholdings over to ATS to satisfy her obligation to pay to ATS such
exercise price and to satisfy ATS’s tax withholding obligations, which amount
ATS shall pay to the appropriate tax authority.

 

6.9.2 Walp Option. Walp hereby agrees to exercise fully the Walp Option at
Closing and authorizes Federal (i) to withhold from the amounts otherwise
payable to Walp pursuant to this Agreement the total exercise price payable upon
exercise of the Walp Option and any and all sums required to satisfy the
federal, state, local and foreign tax withholding obligations of ATS, if any,
which arise in connection with the Walp Option, including, without limitation,
obligations arising upon the exercise of the Walp Option (together, the “Walp
Withholdings”) and (ii) to pay on his behalf such Walp Withholdings over to ATS
to satisfy his obligation to pay to ATS such exercise price and to satisfy ATS’s
tax withholding obligations, which amount ATS shall pay to the appropriate tax
authority.

 

Article 7

CONDITIONS PRECEDENT

 

7.1 Conditions Precedent to the Obligations of Each Party. The obligations of
the parties hereto to effect the Transaction shall be subject to the fulfillment
at or prior to the Closing of the following conditions, any of which conditions
may be waived in writing prior to Closing by the party for whose benefit such
condition is imposed:

 

7.1.1 No Illegality. There shall not have been any action taken, and no statute,
rule or regulation shall have been enacted, by any state, federal or other
(including foreign) government agency since the date of this Agreement that
would prohibit or materially restrict the Transaction or any other material
transaction contemplated hereby.

 

7.1.2 Government Consents. Other than contract novations referenced in Section
6.6.2 hereof, all filings with and notifications to, and all approvals and
authorizations of, third parties (including, without limitation, Governmental
Entities) required for the consummation of the Transaction and the other
material transactions contemplated hereby shall have been made or obtained and
all such approvals and authorizations obtained shall be effective and shall not
have been suspended, revoked or stayed by action of any Governmental Entity.

 

7.1.3 No Injunction. No injunction or restraining or other order issued by a
court of competent jurisdiction that prohibits or materially restricts the
consummation of the

 

36



--------------------------------------------------------------------------------

Transaction contemplated hereby shall be in effect (each party agreeing to use
all reasonable efforts to have any injunction or other order immediately
lifted), and no action or proceeding shall have been commenced or threatened in
writing seeking any injunction or restraining or other order that seeks to
prohibit, restrain, invalidate or set aside consummation of the transactions
contemplated hereby.

 

7.1.4 Escrow Agreement. Each of the parties hereto, together with the Escrow
Agent, shall have entered into the Escrow Agreement.

 

7.1.5 Paying Agent Agreement. Each of the parties thereto shall have entered
into the Paying Agent Agreement.

 

7.2 Conditions Precedent to Obligation of Parent and Federal to Consummate the
Transaction. The obligation of Parent and Federal to consummate the Transaction
shall be subject to the fulfillment at or prior to the Closing of the following
additional conditions, any of which conditions may be waived in writing by
Parent or Federal prior to Closing:

 

7.2.1 Representations and Warranties. The representations and warranties of ATS
contained in this Agreement shall be true and correct in all material respects
on and as of the Closing Date, except for changes contemplated by this Agreement
and except for those representations and warranties which address matters only
as of a particular date (which shall remain true and correct as of such date),
with the same force and effect as if made on and as of the Closing Date, except,
in all such cases, for such breaches, inaccuracies or omissions of such
representations and warranties which have neither had, nor reasonably would be
expected to have, an ATS Material Adverse Effect (it being understood that, for
purposes of determining the accuracy of such representations and warranties, any
update of or modification to the Schedules made or purported to have been made
after execution of this Agreement, including the Updated Schedules, shall be
disregarded); and ATS and the Stockholders shall have delivered to Parent a
certificate to that effect, dated the Closing Date and signed on behalf of ATS
by the President, Treasurer, and Secretary of ATS as well as by Stockholders in
their respective individual capacities.

 

7.2.2 Agreements and Covenants. ATS shall have performed in all material
respects all of its agreements and covenants set forth herein that are required
to be performed at or prior to the Closing Date; and ATS and the Stockholders
shall have delivered to Parent a certificate to that effect, dated as of the
Closing Date and signed on behalf of ATS by the President, Treasurer, and
Secretary of ATS as well as by Stockholders in their respective individual
capacities.

 

7.2.3 Legal Opinion. Parent and Federal shall have received an opinion from
Squire, Sanders & Dempsey LLP, counsel to ATS, in substantially the form
attached hereto as Exhibit B.

 

7.2.4 Closing Documents. ATS and the Stockholders shall have delivered to Parent
the closing certificate described hereafter in this paragraph and such closing
documents as the Parent shall reasonably request (other than additional opinions
of counsel), including a good standing certificate from Virginia with respect to
ATS. The closing certificate, dated as of the

 

37



--------------------------------------------------------------------------------

Closing Date, duly executed by ATS’s President, Treasurer, and Secretary, shall
certify as to (a) the signing authority, incumbency and specimen signature of
the signatories of this Agreement and other documents signed on behalf of ATS in
connection herewith, (b) the resolutions adopted by the board of directors of
ATS authorizing and approving the execution, delivery and performance of this
Agreement and the other documents executed in connection herewith and the
consummation of the transactions contemplated hereby and thereby and state that
such resolutions have not been modified, amended, revoked or rescinded and
remain in full force and effect, and (c) the charter documents and by-laws of
ATS.

 

7.2.5 Third Party Consents. All third party consents or approvals listed in
Schedule 7.2.5 hereto shall have been obtained by ATS and shall be effective and
shall not have been suspended, revoked, or stayed by action of any such third
party.

 

7.2.6 Diligence Review. Parent and its accountants and attorneys shall have
conducted a diligence investigation of all matters related to the business of
ATS deemed relevant by Parent or its accountants and attorneys to such diligence
investigation, and the results of such diligence investigation shall have been
satisfactory to Parent in its sole discretion.

 

7.2.7 Consulting, Non-Compete, Non-Solicitation, and Non-Disturbance Agreement.
Federal shall have entered into a Consulting, Non-Compete, Non-Solicitation, and
Non-Disturbance Agreement with Carlson in substantially the form of Exhibit C.

 

7.2.8 Employment Agreements. Federal shall have entered into an employment
agreement with Alligood in substantially the Form of Exhibit D and, with Walp in
substantially the form of Exhibit E; as well as Employment Agreements in
substantially the form of Exhibit F with Shanta Sims, Tony Jones and at least
95% of the other direct billable, full and part time, persons listed on the
Employee List, excluding such persons who are on LWOP or are corporate
administrative staff.

 

7.2.9 Updated Employee List. ATS shall have delivered to Federal a list dated as
of the Closing Date containing the name of each person then employed by ATS and
each such employee’s position and annual salary.

 

7.2.10 Material Adverse Effect. Since the date of this Agreement, ATS shall not
have suffered an ATS Material Adverse Effect, it being understood for the
purpose of this Section 7.2.10 that conditions that generally affect the
industries in which ATS participates or the economy of the United States as a
whole resulting from the initiation of hostilities between Iraq and the United
States (including without limitation a correction in the public stock markets or
a general loss of consumer confidence) shall neither constitute nor be taken
into account in determining whether there has occurred an ATS Material Adverse
Effect, provided, however, that an adverse change in the financial or legal
condition, business or prospects of ATS that results from the initiation of
hostilities between Iraq and the United States and is specific to ATS (including
without limitation the actual or threatened cancellation or reduction of a
program) may be taken into account in determining whether there has occurred an
ATS Material Adverse Effect.

 

38



--------------------------------------------------------------------------------

7.2.11 No Outstanding Options, Warrants, etc.. There shall be no outstanding
subscriptions, options, warrants, conversion rights or other rights, securities,
agreements or commitments obligating ATS to issue, sell or otherwise dispose of
shares of its capital stock, or any securities or obligations convertible into,
or exercisable or exchangeable for, any shares of its capital stock.

 

7.2.12 Broker Agreement. The Stockholders will, prior to Closing, cause the
Financial Advisory Services Agreement dated August 28, 2002, between ATS and
Broker to be modified to provide that: (1) the Stockholders will assume all
rights and obligations of ATS under the Financial Advisory Services Agreement in
the form of a novation, and (2) Broker shall release ATS from any and all
liability of any kind associated with the Financial Advisory Services Agreement.
Said modification shall be in a form satisfactory to Parent in its sole
discretion.

 

7.3 Conditions to Obligations of ATS and the Stockholders to Consummate the
Transaction . The obligation of ATS and the Stockholders to consummate the
Transaction shall be subject to the fulfillment at or prior to the Closing of
the following additional conditions, any of which may be waived in writing by
ATS or the Stockholders’ Representative prior to Closing:

 

7.3.1 Representations and Warranties. The representations and warranties of
Parent and Federal contained in this Agreement shall be true and correct in all
material respects on and as of the Closing Date, except for changes contemplated
by this Agreement and except for those representations and warranties which
address matters only as of a particular date (which shall remain true and
correct as of such date), with the same force and effect as if made on and as of
the Closing Date, except in all such cases, for such breaches, inaccuracies or
omissions of such representations and warranties which have neither had nor
reasonably would be expected to have a Parent Material Adverse Effect; and
Parent shall have delivered to ATS a certificate to that effect, dated the date
of the Closing and signed on behalf of Parent by the President and Chief
Financial Officer of Parent.

 

7.3.2 Agreements and Covenants. Parent and Federal shall have performed in all
material respects all of their agreements and covenants set forth herein that
are required to be performed at or prior to the Closing Date; and Parent shall
have delivered to ATS a certificate to that effect, dated as of the Closing Date
and signed on behalf of Parent by the Chief Executive Officer and Chief
Financial Officer of Parent.

 

7.3.3 Legal Opinion. ATS shall have received an opinion from Parent in
substantially the form attached hereto as Exhibit G.

 

7.3.4 Closing Documents. Parent and Federal shall have delivered to ATS closing
certificates of Parent and Federal and such other closing documents as ATS shall
reasonably request (other than additional opinions of counsel). Each of the
closing certificates of Parent and Federal, dated as of the Closing Date, duly
executed by the secretary of Parent and Federal, respectively, shall certify as
to (a) the signing authority, incumbency and specimen signature of the
signatories of this Agreement and other documents signed on behalf of Parent and
Federal in connection herewith, (b) the resolutions adopted by the board of
directors of Parent and Federal authorizing and approving the execution,
delivery and performance of this

 

39



--------------------------------------------------------------------------------

Agreement and the other documents executed in connection herewith and the
consummation of the transactions contemplated hereby and thereby and state that
such resolutions have not been modified, amended, revoked or rescinded and
remain in full force and effect, and (c) the Certificate of Incorporation and
By-Laws of Parent and Certificate of Incorporation and By-Laws of Federal as
currently in effect.

 

7.3.5 Material Adverse Effect. Since the date of this Agreement, Parent shall
not have suffered a Parent Material Adverse Effect, it being understood for the
purpose of this Section 7.3.5 that conditions that generally affect the
industries in which Parent participates or the economy of the United States as a
whole resulting from the initiation of hostilities between Iraq and the United
States (including without limitation a correction in the public stock markets or
a general loss of consumer confidence) shall neither constitute nor be taken
into account in determining whether there has occurred an Parent Material
Adverse Effect, provided, however, that an adverse change in the financial or
legal condition, business or prospects of Parent that results from the
initiation of hostilities between Iraq and the United States and is specific to
Parent (including without limitation the actual or threatened cancellation or
reduction of a program) may be taken into account in determining whether there
has occurred an Parent Material Adverse Effect.

 

7.3.6 Payment of Purchase Price. Parent shall have tendered the aggregate
Purchase Price to the Stockholders pursuant to the provisions of Section 2.2.2
hereof and shall have delivered the Escrow Payment to the Escrow Agent pursuant
to the provisions of Section 2.2.3 hereof.

 

7.3.7 Termination of 401(k) Plan ATS shall, at its expense, terminate the
Applied Technology Solutions of Virginia 401(k) Plan (the “ATS 401(k) Plan”)
prior to the Closing Date, by resolution adopted by the Board of Directors of
ATS, on terms acceptable to Parent; and shall simultaneously amend the ATS
401(k) Plan to the extent necessary to comply with all applicable laws,
including the so-called “GUST” and “EGTRRA” legislation, to the extent not
previously amended. Said termination shall provide that all participants in the
ATS 401(k) Plan shall be fully vested in their account balances under said Plan.
ATS shall further notify participants in the ATS 401(k) of its termination prior
to the Closing Date.

 

Article 8

SURVIVAL OF REPRESENTATIONS

 

8.1 ATS’s Representations. All representations and warranties made by ATS and
the Stockholders in this Agreement, or any certificate or other writing
delivered by ATS or any of its Affiliates pursuant hereto or in connection
herewith shall survive the Closing and any investigation at any time made by or
on behalf of Parent and shall terminate on the date which is 24 months after the
Closing Date (except that Indemnified Party claims pending on such date continue
until resolved). The covenants made by ATS or the Stockholders in this Agreement
or any certificate or other writing delivered by ATS or any of its Affiliates
pursuant hereto or in connection herewith shall survive the Closing and any
investigation at any time made by or on behalf of Parent.

 

40



--------------------------------------------------------------------------------

8.2 Parent’s Representations. All representations and warranties made by Parent
and Federal in this Agreement or any certificate or other writing delivered by
Parent, Federal or any of their respective Affiliates pursuant hereto or in
connection herewith shall terminate at the Closing. The covenants made by Parent
or Federal in this Agreement or any certificate or other writing delivered by
Parent or Federal or any of their respective Affiliates pursuant hereto or in
connection herewith shall survive the Closing and any investigation at any time
made by or on behalf of ATS or the Stockholders.

 

Article 9

OTHER PROVISIONS

 

9.1 Termination Events. This Agreement may be terminated and the Transaction
abandoned at any time prior to the Closing Date, provided however that upon any
such termination the obligations of the Parties under the Non-Disclosure
Agreement dated January 31, 2003, shall continue in full force and effect in
accordance with the terms of the Letter of Intent and Non-Disclosure Agreement,
as if set forth in full in this Agreement:

 

(a) by mutual written consent of Parent and ATS;

 

(b) by Parent if there has been a breach of any representation, warranty,
covenant or agreement contained in this Agreement on the part of ATS or any
Stockholder and such breach has not been cured within ten business days after
written notice to ATS (provided, that neither Parent nor Federal is in material
breach of the terms of this Agreement, and provided further, that no cure period
shall be required for a breach which by its nature cannot be cured) such that
the conditions set forth in Section 7.2.1 or Section 7.2.2 hereof, as the case
may be, will not be satisfied;

 

(c) by Parent, if ATS, its board of directors or any Stockholder shall have (i)
withdrawn, modified or amended in any material respect the approval of this
Agreement or the transactions contemplated herein, or (ii) taken any public
position inconsistent with its approval or recommendation, including, without
limitation, having failed (without the consent of Parent) after a reasonable
period of time to reject or disapprove any Acquisition Proposal (or after a
reasonable period of time to recommend to its shareholders such rejection or
disapproval), and in that event ATS shall pay to Parent the amount specified in
Section 6.1.2, provided that neither Parent nor Federal is in material breach of
the terms of this Agreement;

 

(d) by ATS, if there has been a breach of any representation, warranty, covenant
or agreement contained in this Agreement on the part of Parent or Federal and
such breach has not been cured within ten business days after written notice to
Parent (provided, that ATS is not in material breach of the terms of this
Agreement, and provided further, that no cure period shall be required for a
breach which by its nature cannot be cured) such that the conditions set forth
in Section 7.3.1 or Section 7.3.2 hereof, as the case may be, will not be
satisfied, and in that event Parent shall pay to ATS the amount specified in
Section 6.1.3, provided that neither ATS nor any Stockholder is in material
breach of the terms of this Agreement;

 

41



--------------------------------------------------------------------------------

(e) by ATS, if ATS accepts an Acquisition Proposal for any reason, including
pursuant to a good-faith determination by its board of directors, after
consulting with counsel, that not to accept the Acquisition Proposal would
constitute a breach of the directors’ fiduciary duty under the law of the
Commonwealth of Virginia; provided, however, that in that event ATS shall,
providing that neither Parent nor Federal is in material breach of the terms of
this Agreement, pay to Parent the amount pursuant to Section 6.1.2;

 

(f) by ATS, if Parent (i) notifies ATS pursuant to Section 6.8.2 that Parent and
Federal are no longer interested in purchasing all of the Shares upon the terms
and conditions set forth in this Agreement or (ii) fails to confirm in writing
pursuant to Section 6.8.2 that Parent then has no reason to conclude that the
condition to Closing set forth in Section 7.2.6 will not be fulfilled at or
prior to the Closing;

 

(g) by any party hereto if: (i) there shall be a final, non-appealable order of
a federal or state court in effect preventing consummation of the Transaction;
or (ii) there shall be any final action taken, or any statute, rule, regulation
or order enacted, promulgated or issued or deemed applicable to the Transaction
by any Governmental Entity which would make consummation of the Transaction
illegal or which would prohibit Parent’s or Federal’s ownership or operation of
all or a material portion of the stock or assets of ATS, or compel Parent or
Federal to dispose of or hold separate all or a material portion of the business
or assets of ATS or Parent or Federal as a result of the Transaction; or

 

(h) by any party hereto if the Transaction shall not have been consummated by
March 31, 2003 , provided that the right to terminate this Agreement under this
Section 9.1(h) shall not be available to any party whose failure to fulfill any
material obligation under this Agreement has been the cause of, or resulted in,
the failure of the Closing Date to occur on or before such date.

 

9.2 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered by hand sent via a reputable nationwide
courier service or mailed by registered or certified mail (return receipt
requested) to the parties at the following addresses (or at such other address
for a party as shall be specified by like notice) and shall be deemed given on
the date on which so hand-delivered or on the third business day following the
date on which so mailed or sent:

 

To Parent and Federal:

 

CACI International Inc

1100 North Glebe Road

Arlington, VA 22201

Attention: Dr. J. P. London, Chairman

 

42



--------------------------------------------------------------------------------

with copies to:

 

Jeffrey P. Elefante

Executive Vice President, General Counsel and Secretary

CACI International Inc

1100 North Glebe Road

Arlington, VA 22201

 

and

 

David W. Walker

Foley Hoag LLP

155 Seaport Boulevard

Boston, MA 02210

 

To ATS:

 

Carol Carlson

President

Applied Technology Solutions of Northern VA, Inc.

1452 Dolley Madison Boulevard, Suite 310

McLean, VA 22101

 

with a copy to:

 

Robert E. Gregg

Squire, Sanders & Dempsey LLP

8000 Towers Crescent Drive, 14th Floor

Tysons Corner, VA 22182

 

To any Stockholder or the Stockholders’ Representative: at the addresses set
forth on Schedule 9.2.

 

9.3 Entire Agreement. Unless otherwise herein specifically provided, this
Agreement and the documents and instruments and other agreements among the
parties hereto as contemplated by or referred to herein constitute the entire
agreement among the parties with respect to the subject matter hereof and
supersede all other prior agreements and understandings, both written and oral,
between the parties with respect to the subject matter hereof, including the
Letter of Intent but excluding the Non-Disclosure Agreement dated January 31,
2003. Each party hereto acknowledges that, in entering this Agreement and
completing the transactions contemplated hereby, such party is not relying on
any representation, warranty, covenant or agreement not expressly stated in this
Agreement or in the agreements among the parties contemplated by or referred to
herein.

 

9.4 Assignability. This Agreement is not intended to confer upon any Person
other than the parties hereto any rights or remedies hereunder, except as
otherwise expressly provided herein. Neither this Agreement nor any of the
rights and obligations of the parties hereunder

 

43



--------------------------------------------------------------------------------

shall be assigned or delegated, whether by operation of law or otherwise,
without the written consent of all parties hereto.

 

9.5 Validity. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, each of which shall remain in full force and
effect.

 

9.6 Specific Performance. The parties hereto acknowledge that damages alone may
not adequately compensate a party for violation by another party of this
Agreement. Accordingly, in addition to all other remedies that may be available
hereunder or under applicable law, any party shall have the right to any
equitable relief that may be appropriate to remedy a breach or threatened breach
by any other party hereunder, including the right to enforce specifically the
terms of this Agreement by obtaining injunctive relief in respect of any
violation or non-performance hereof.

 

9.7 Governing Law This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the Commonwealth of Virginia, without
regard to its principles of conflicts of laws.

 

9.8 Counterparts. This Agreement may be executed in one or more counterparts,
all of which together shall constitute one and the same agreement.

 

* * * * *

 

44



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Stock Purchase Agreement
under seal as of the date first above written.

 

CACI International Inc

By:

     

--------------------------------------------------------------------------------

   

Title:

CACI, INC.-FEDERAL

By:

 

 

--------------------------------------------------------------------------------

   

Title:

Applied Technology Solutions of Northern VA, Inc.

By:

 

 

--------------------------------------------------------------------------------

   

Carol Carlson, President

--------------------------------------------------------------------------------

Carol Carlson, as the Stockholders’ Representative

--------------------------------------------------------------------------------

Carol Carlson (individually)

--------------------------------------------------------------------------------

Donna K. Alligood

--------------------------------------------------------------------------------

Robert D. Walp

 

45



--------------------------------------------------------------------------------

List of Exhibits and Schedules

 

Exhibit


--------------------------------------------------------------------------------

  

Description

--------------------------------------------------------------------------------

A

  

Escrow Agreement

B

  

Form of Opinion of ATS’s Counsel

C

  

Form of Non-Compete, Non-Solicitation, and Non-Disturbance Agreements

D

  

Form of Employment Agreement (Alligood)

E

  

Form of Employment Agreement (Walp)

F

  

Form of Parent Employment Agreements

G

  

Form of Opinion of Counsel to CACI International Inc

H

  

Form of Paying Agent Agreement

I

  

Schedule of Liens

3.18

  

Form of Confidentiality and Non-Competition Agreement

 

Schedule


--------------------------------------------------------------------------------

  

Description

--------------------------------------------------------------------------------

2.2.1

  

Allocation of Purchase Price

3.1

  

Corporate Status of ATS

3.2

  

Options and Convertible Securities of ATS

3.4

  

No Conflict

3.6

  

Absence of Material Adverse Changes

3.7

  

Absence of Undisclosed Liabilities

3.8

  

Compliance with Applicable Law, Charter and By-Laws

3.9

  

Litigation and Audits

3.10

  

Tax Returns; Basis of Assets

3.10.5

  

Tax Basis

3.11

  

Employee Benefit Plans.

3.12

  

Labor Relations

3.13

  

Environmental.

3.15

  

Assets Other Than Real Property.

3.16

  

Real Property Leases

3.17

  

Agreements, Contracts and Commitments.

3.18

  

Intellectual Property.

3.19

  

Insurance Contracts

3.20

  

Banking Relationships

3.22

  

Absence of Certain Relationships

5.1

  

Conduct of Business of ATS

7.2.5

  

Third Party Consents

9.2

  

List of ATS Stockholders and Allocations